SECOND AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF JUNE 27, 2003

AMONG

CORE LABORATORIES N.V.,

CORE LABORATORIES LP,

THE LENDERS,

BANK ONE, NA
AS ADMINISTRATIVE AGENT

BANK OF AMERICA, N.A.
AS SYNDICATION AGENT


BANC ONE CAPITAL MARKETS, INC.
AS CO- LEAD ARRANGER AND SOLE BOOK RUNNER

AND

BANC OF AMERICA SECURITIES LLC.
AS CO-LEAD ARRANGER

 

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 27, 2003,
among CORE LABORATORIES N.V., (the "Parent") a Netherlands limited liability
company, CORE LABORATORIES LP, (the "US Borrower") a Delaware limited
partnership (collectively, the "Borrowers"), the various financial institutions
that are or may become parties hereto (collectively, the "Lenders"), and BANK
ONE, NA, a national banking association having its principal office in Chicago,
Illinois, as agent (in such capacity together with any successors thereto, the
"Administrative Agent") for the Lenders, and as a letter of credit issuing bank
(in such capacity together with any successors thereto, an "LC Issuer"), BANK OF
AMERICA, N.A., a national banking association having its principal office in
Charlotte, North Carolina, as syndication agent (in such capacity together with
any successors thereto, the "Syndication Agent") for the Lenders, and as a
letter of credit issuing bank (in such capacity together with any successors
thereto, an "LC Issuer"), BANC ONE CAPITAL MARKETS, INC., as Co-Lead Arranger
and Sole Bookrunner, and BANC OF AMERICA SECURITIES, LLC, as Co-Lead Arranger.

The parties hereto agree as follows:

WHEREAS

, the Parent, Core Laboratories, Inc., a Delaware corporation ("Core Lab Inc."),
Core Laboratories (U.K.) Ltd., a company organized under the laws of England and
Wales (together with the Parent and Core Lab, Inc., the "1997 Borrowers"),
Bankers Trust, as administrative agent, Bank of America, N.A., as syndication
agent and letter of credit issuing bank, and certain banks (the "Original
Banks") have heretofore entered into a Credit Agreement dated as of May 12,
1997, as amended by that certain Amended and Restated Credit Agreement dated as
of June 18, 1997, and by that certain Amendment to Amended and Restated Credit
Agreement dated as of July 22, 1999, and by that certain Second Amendment to
Amended and Restated Credit Agreement dated as of November 29, 1999, and by that
certain Third Amendment to Amended and Restated Credit Agreement dated as of May
2003 (as so amended, the "Amended and Restated Credit Agreement"), providing for
commitments from the Original Banks to make revolving loans for the benefit of
the 1997 Borrowers on the terms and subject to the conditions set forth therein;



WHEREAS

, the Borrowers desire to amend and restate the Amended and Restated Credit
Agreement in order to restructure, refinance and rearrange all indebtedness
evidenced by and outstanding under the Amended and Restated Credit Agreement
(such indebtedness the "Prior Indebtedness"), and to modify the commitments from
the Original Banks, pursuant to which the Lenders will make Loans to the
Borrowers and Letters of Credit will be issued by an LC Issuer under the several
responsibilities of the Lenders for the account of the Borrowers from time to
time prior to the Facility Termination Date; and



WHEREAS

, the Lenders and the LC Issuers are willing, on the terms and subject to the
conditions hereinafter set forth (including Article IV), to amend and restate
the Amended and Restated Credit Agreement in order to restructure, refinance and
rearrange all Prior Indebtedness and to modify the commitments and make such
Loans to the Borrowers and issue and participate in Letters of Credit for the
account of the Borrowers.



NOW, THEREFORE

, the parties hereto agree that the Amended and Restated Credit Agreement is
amended and restated in its entirety as follows:



--------------------------------------------------------------------------------

DEFINITIONS

As used in this Agreement:

"Acquisition" means any transaction, or any series of related transactions, with
a value in excess of $1,000,000 in cash, stock, and other Property, consummated
on or after the date of this Agreement, by which a Borrower or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

"Administrative Agent" means Bank One in its capacity as contractual
representative of the Lenders pursuant to Article XI, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article XI.

"Advance" means a borrowing hereunder, (i) made by the Lenders on the same
Borrowing Date, or (ii) converted or continued by the Lenders on the same date
of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurocurrency
Loans, in the same Agreed Currency and for the same Interest Period.

"Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns ten
percent (10%) or more of any class of voting securities (or other ownership
interests) of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of stock, by contract or otherwise.

"Agreed Currency" means (i) Dollars or (ii) subject to the limitations set forth
in Section 2.1, Euros.

"Aggregate Commitment" means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof.

"Aggregate Outstanding Credit Exposure" means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

"Agreement" means this Second Amended and Restated Credit agreement, as it may
be amended or modified and in effect from time to time.

"Agreement Accounting Principles" means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.5.

"Alternate Base Rate" means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Effective Rate for such day plus 1/2% per annum.

"Amended and Restated Credit Agreement" has the meaning specified in the
recitals to this Agreement.

"Applicable Fee Rate" means, at any time, the percentage rate per annum at which
Commitment Fees are accruing on the unused portion of the Aggregate Commitment
at such time as set forth in the Pricing Schedule.

"Applicable Margin" means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

"Approved Fund" means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

"Approximate Equivalent Amount" of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars on or as of such date, rounded up to the nearest amount of
such currency as determined by the Administrative Agent from time to time.

"Arrangers" means Banc One Capital Markets, Inc., a Delaware corporation, and
its successors, ("BOCM") in its capacity as Co-Lead Arranger and Banc of America
Securities, LLC, and its successors, in its capacity as Co-Lead Arranger.

"Article" means an article of this Agreement unless another document is
specifically referenced.

"Authorized Officer" means, as to any Person, the chief executive officer, the
president, the chief financial officer, the chief operating officer, the
Secretary, or the Treasurer of such Person, or any employee of such Person
designated in writing as an Authorized Officer by the chief executive officer of
such Person.

"Available Aggregate Commitment" means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

"Bank Group" means collectively, the Administrative Agent, the Syndication
Agent, the LC Issuers and the Lenders.

'Bank of America" means Bank of America, N.A., a national banking association
having its principal office in Charlotte, North Carolina, in its individual
capacity, and its successors.

"Bank One" means Bank One, NA, a national banking association having its
principal office in Chicago, Illinois, in its individual capacity, and its
successors.

"Borrower" means either the Parent or the US Borrower.

"Borrowers" has the meaning set forth in the introduction.

"Borrowing Date" means a date on which an Advance is made hereunder.

"Borrowing Notice" is defined in Section 2.9.

"Business Day" means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York City for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars and the
other Agreed Currencies are carried on in the London interbank market (and, if
the Advances which are the subject of such borrowing, payment or rate selection
are denominated in Euro, a day upon which such clearing system as is determined
by the Administrative Agent to be suitable for clearing or settlement of the
Euro is open for business), and (ii) for all other purposes, a day (other than a
Saturday or Sunday) on which banks generally are open in Chicago for the conduct
of substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.

"Capital Expenditures" means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of a Borrower and its
Subsidiaries prepared in accordance with Agreement Accounting Principles.

"Capitalized Lease" of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

"Capitalized Lease Obligations" of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

"Cash Equivalent Investments" means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody's, (iii) demand deposit accounts
maintained in the ordinary course of business; (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000, (v) repurchase agreements
with respect to any of the foregoing with any commercial bank of the type
referred to in clause (iv) above, and (vi) any mutual funds comprising
investments referred to in clauses (i), (ii) and/or (iv) above; provided in each
case that the same provides for payment of both principal and interest (and not
principal alone or interest alone) and is not subject to any contingency (other
than the passage of time) regarding the payment of principal or interest.

"Change in Control" means any of (i) the acquisition by any Person or group
(within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended) (other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Parent or any Affiliate of the Parent) of thirty
percent (30%) or more of the voting power of the outstanding shares of voting
stock of the Parent, (ii) fifty percent (50%) or more of the members of the
board of directors or other appropriate body of the Parent on any date shall not
have been (a) members of the board of directors or other appropriate body of the
Parent on the date 12 months prior to such date or (b) approved (by
recommendation, nomination, election or otherwise) by Persons who constitute at
least a majority of the members of the board of directors or other appropriate
body of the Parent as constituted on the date 12 months prior to such date,
(iii) all or substantially all of the assets of the Parent are sold in a single
transaction or series or related transactions to any Person, (iv) the Parent
merges or consolidates with or into any other Person, with the effect that
immediately after such transaction the stockholders of the Parent immediately
prior to such transaction hold less than a majority of the total voting power
entitled to vote in the election of directors, managers or trustees of the
Person surviving such transaction or (v) the Parent shall cease to own or
control, directly or indirectly, one-hundred percent (100%) of the stock of the
US Borrower.

"Code" means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

"Commitment" means, for each Lender, the obligation of such Lender to make Loans
to, and participate in Facility LCs issued upon the application of, the
Borrowers in an aggregate amount not exceeding the amount set forth opposite its
signature below, as it may be modified as a result of any assignment that has
become effective pursuant to Section 14.3.3 or as otherwise modified from time
to time pursuant to the terms hereof.

"Computation Date" is defined in Section 2.2.

"Consolidated Capital Expenditures" means, with reference to any period, the
Capital Expenditures of the Borrowers and their Subsidiaries calculated on a
consolidated basis for such period.

"Consolidated EBITDA" means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation, (iv)
amortization and (v) extraordinary non-cash losses incurred other than in the
ordinary course of business, minus, to the extent included in Consolidated Net
Income, extraordinary non-cash gains realized other than in the ordinary course
of business, all calculated for the Parent and its Subsidiaries on a
consolidated basis.

"Consolidated Interest Expense" means, with reference to any period, the
interest expense of the Borrowers and their Subsidiaries calculated on a
consolidated basis for such period.

"Consolidated Net Income" means, with reference to any period, the net income
(or loss) of the Borrowers and their Subsidiaries calculated on a consolidated
basis for such period.

"Consolidated Net Worth" means at any time the consolidated stockholders' equity
of the Borrowers and their Subsidiaries calculated on a consolidated basis as of
such time.

"Consolidated Total Indebtedness" means, at any time the total Indebtedness of
the Borrowers and their Subsidiaries calculated on a consolidated basis as of
such time.

"Contingent Obligation" of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

"Conversion/Continuation Notice" is defined in Section 2.10.

"Credit Extension" means the making of an Advance or the issuance of a Facility
LC hereunder.

"Credit Extension Date" means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

"Credit Party" means any of the Borrowers or the Guarantors, and in the case of
a Borrower or Guarantor which is a partnership, any general partner of such
partnership.

"Derivatives" means, with respect to any Person, foreign exchange transactions
and commodity, currency and interest rate swaps, floors, caps, collars, forward
sales, options, other similar transactions and combinations of the foregoing.

"Default" means an event described in Article VIII.

"Dollar Amount" of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the Equivalent Amount in Dollars of
such amount if such currency is any currency other than Dollars.

"Dollars" and "$" shall mean the lawful currency of the United States of
America.

"Effective Date" means the date on which the conditions to the effectiveness set
forth in Article IV are first satisfied.

"Eligible Share Repurchases" is defined in Section 7.4(iii).

"Environmental Laws" means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.

"Equivalent Amount" of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent for such other currency at 11:00 a.m.,
London time, on the date on or as of which such amount is to be determined.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

"ERISA Affiliate" means any (i) corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Parent, (ii) partnership or other trade or business (whether or not
incorporated) under common control (within the meaning of Section 414(c) of the
Code) with the Borrowers, (iii) member of the same affiliated service group
(within the meaning of Section 414(m) of the Code) as the Parent, any
corporation described in clause (i) above or any partnership or trade or
business described in clause (ii) above or (iv) other Person required to be
aggregated with the Borrowers pursuant to Section 414(o) of the Code.

"Euro" and/or "EUR" means the lawful currency of the member states of the
European Union.

"Eurocurrency" means any Agreed Currency.

"Eurocurrency Advance" means an Advance which, except as otherwise provided in
Section 2.13, bears interest at the applicable Eurocurrency Rate.

"Eurocurrency Rate" means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Reference Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
if any, plus (ii) the Applicable Margin.

"Eurocurrency Reference Rate" means, with respect to a Eurocurrency Advance for
the relevant Interest Period made in Agreed Currencies, the applicable British
Bankers' Association LIBOR rate for deposits in the applicable Agreed Currency
as appearing on the relevant Reuters screen as of 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period, and having a
maturity equal to such Interest Period adjusted for Federal Reserve Board
reserve requirements (other than the Reserve Requirement), if any, provided
that, if the Administrative Agent determines that no such British Bankers'
Association LIBOR rate is available, the applicable Eurocurrency Reference Rate
for the relevant Interest Period shall instead be the rate determined by the
Administrative Agent by averaging rates provided by two or more Reference
Lenders, selected by the Administrative Agent, rounded to four (4) decimal
places.

"Eurocurrency Loan" means a Loan which, except as otherwise provided in Section
2.13, bears interest at the applicable Eurocurrency Rate.

"Eurocurrency Payment Office" of the Administrative Agent shall mean, for each
of the Agreed Currencies, the office, branch, affiliate or correspondent bank of
the Administrative Agent specified as the "Eurocurrency Payment Office" for such
currency in Schedule 3 hereto or such other office, branch, affiliate or
correspondent bank of the Administrative Agent as it may from time to time
specify to the Borrowers and each Lender as its Eurocurrency Payment Office.

"Excepted Lien" is defined in Section 7.5.

"Excluded Taxes" means, in the case of each Lender or applicable Lending
Installation, the Administrative Agent and each LC Issuer, taxes imposed on its
total net income or gross receipts, and franchise taxes, or similar tax imposed
on it, by (i) the jurisdiction (or any political subdivision thereof) under the
laws of which such Lender, such LC Issuer or the Administrative Agent is
incorporated or organized, (ii) the jurisdiction (or any political subdivision
thereof) in which the Administrative Agent's, such LC Issuer's or such Lender's
principal executive office or such Lender's applicable Lending Installation is
located, (iii) any jurisdiction (or political subdivision thereof) of which the
Administrative Agent, such LC Issuer or such Lender, as the case may be, is a
citizen or resident, and (iv) any jurisdiction (or political subdivision
thereof) in which the Administrative Agent, such LC Issuer or such Lender is
presently doing business which taxes are imposed solely as a result of doing
business in such jurisdiction.

"Execution Date" means the date upon which this Agreement and the other Loan
Documents shall have been executed by all of the Credit Parties and the Bank
Group.

"Exhibit" refers to an exhibit to this Agreement, unless another document is
specifically referenced.

"Facility Increase" is defined in Section 2.25.

"Facility LC" means (i) any letter of credit as defined in Section 2.23.1 and
(ii) each letter of credit outstanding on the Effective Date listed on Schedule
6 hereto which letters of credit will be deemed to be issued and outstanding
under this Agreement as of the Effective Date.

"Facility LC Application" is defined in Section 2.23.3.

"Facility Termination Date" means June 26, 2006.

"Federal Funds Effective Rate" means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

"Floating Rate" means, for any day, a rate per annum equal to the Alternate Base
Rate for such day, in each case changing when and as the Alternate Base Rate
changes.

"Floating Rate Advance" means an Advance which, except as otherwise provided in
Section 2.13, bears interest at the Floating Rate.

"Floating Rate Loan" means a Loan which, except as otherwise provided in Section
2.13, bears interest at the Floating Rate.

"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

"General Partner" means the general partner of the US Borrower.

"Governmental Authority" means, with respect to any Person, any nation or
government, any federal, state, province, city, town, municipality, county,
local or other political subdivision thereof or thereto and any court, tribunal,
department, commission, board, bureau, instrumentality, agency, or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, whether foreign or domestic that has
jurisdiction over such Property or its Person.

"Guarantor" means each of the Guarantors in its individual capacity.

"Guarantors" means collectively, (i) the Parent (together with its successors
and assigns) (ii) the US Borrower (together with its successors and assigns);
(iii) Core Laboratories Sales N.V., a Netherlands Antilles limited liability
company (together with its successors and assigns); (iv) Core Laboratories
Canada Ltd., a Canadian corporation (together with its successors and assigns);
(v) Saybolt LP, a Delaware limited partnership (together with its successors and
assigns); and (vi) Owen Oil Tools LP, a Delaware limited partnership (together
with its successors and assigns).

"Guaranty" means a Guaranty substantially in the form of Exhibit F-1 or F-2, as
the case may be, executed by a Guarantor in favor of the Administrative Agent,
for the ratable benefit of the Lenders, as it may be amended or modified and in
effect from time to time.

"Highest Lawful Rate" means, as to any Lender, at the particular time in
question, the maximum nonusurious rate of interest which, under applicable law,
such Lender is then permitted to charge a Borrower on the Loans made to such
Borrower or the other obligations of such Borrower hereunder, and as to any
other Person, at the particular time in question, the maximum nonusurious rate
of interest which, under applicable law, such Person is then permitted to charge
with respect to the obligation in question. If the maximum rate of interest
which, under applicable law, the Lenders are permitted to charge a Borrower on
the Loans made to such Borrower or the other obligations of such Borrower
hereunder shall change after the Execution Date, the Highest Lawful Rate shall
be automatically increased or decreased, as the case may be, as of the effective
time of such change without notice to the Borrowers or any other Person.

"Indebtedness" of a Person means such Person's (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person's business), (iii) obligations, whether or not assumed, secured by Liens
or payable out of the proceeds or production from Property now or hereafter
owned or acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) obligations of such Person to purchase
securities or other Property arising out of or in connection with the sale of
the same or substantially similar securities or Property, including any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person, (vi) Capitalized Lease Obligations, (vii)
any other obligation for borrowed money or other financial accommodation which
in accordance with Agreement Accounting Principles would be shown as a liability
on the consolidated balance sheet of such Person, (viii) any liability under any
so-called "synthetic lease" transaction entered into by such Person, (ix) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person, but excluding from this clause
(ix) Operating Leases, (x) all its liabilities in respect of letters of credit
or instruments serving a similar function issued or accepted for its account by
banks and other financial institutions (whether or not representing obligations
for borrowed money), (xi) liabilities in respect of Derivatives,
(xii) Guaranties by such Person to the extent required pursuant to the
definition thereof, and (xiii) any Indebtedness of another Person secured by a
Lien on any asset of such first Person, whether or not such Indebtedness is
assumed by such first Person; provided that if such Indebtedness is
non-recourse, then the amount of such Indebtedness shall, for the purposes
hereof, be the fair market value of the Property securing such Indebtedness.

"Interest Period" means, with respect to a Eurocurrency Advance, a period of
one, two, three or six months commencing on a Business Day selected by the
Borrowers pursuant to this Agreement. Such Interest Period shall end on the day
which corresponds numerically to such date one, two, three or six months
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.

"LC Fee" is defined in Section 2.23.4.

"LC Issuer" means either (i) Bank One (or any subsidiary or affiliate of Bank
One designated by Bank One) in its capacity as an issuer of Facility LCs
hereunder or (ii) Bank of America (or any subsidiary or affiliate of Bank of
America designated by Bank of America) in its capacity as an issuer of Facility
LCs hereunder.

"LC Issuers" means, collectively, both Bank One (or any subsidiary or affiliate
of Bank One designated by Bank One) in its capacity as an issuer of Facility LCs
hereunder and Bank of America (or any subsidiary or affiliate of Bank of America
designated by Bank of America) in its capacity as an issuer of Facility LCs
hereunder.

"LC Obligations" means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

"LC Payment Date" is defined in Section 2.23.5.

"Lenders" means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns, and for avoidance of
doubt, the term Lenders shall include the Swing Line Lender.

"Lending Installation" means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent with respect to each Agreed Currency listed on Schedule 4
or otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.19.

"Leverage Ratio" has the meaning specified in Section 7.7.2.

"Lien" means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

"Loan" means a Revolving Loan or a Swing Line Loan.

"Loan Documents" means this Agreement, the Facility LC Applications, any Notes
issued pursuant to Section 2.15, the Guaranties, the Subordination Agreement in
the form of Exhibit G and the Contribution and Indemnity Agreement in the form
of Exhibit H.

"Material" means material in relation to the business, Property, or financial
condition of the Parent and its Subsidiaries taken as a whole.

"Material Adverse Effect" means a material adverse effect on (i) the business,
Property, financial condition, results of operations, or prospects of the Parent
and its Subsidiaries taken as a whole, (ii) the ability of a Credit Party to
perform its obligations under the Loan Documents, or (iii) the validity or
enforceability of any of the Loan Documents as against the Credit Parties.

"Material Indebtedness" means Indebtedness in an outstanding principal amount of
$5,000,000 or more in the aggregate (or the equivalent thereof in any currency
other than U.S. dollars).

"Material Indebtedness Agreement" means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

"Material Subsidiary" means each Guarantor and any Subsidiary with total revenue
or total assets of five percent (5%) or greater of the consolidated total
revenue or total assets, as the case may be, of the Parent and its Subsidiaries
as reflected in the most recent financial statements required under Section
6.1(i) and 6.1(ii).

"Moody's" means Moody's Investors Service, Inc.

"Multiemployer Plan" means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA which is subject to Title IV of ERISA and to which the
Borrowers or any ERISA Affiliate is obligated to make contributions.

"Net Income" means, with reference to any period, consolidated net earnings of
the Parent and its Subsidiaries for such period, determined in accordance with
Agreement Accounting Principles.

"Net Worth" means, for any Person as of any date, the total shareholder's equity
(including capital stock, additional paid-in capital and retained earnings after
deducting treasury stock) which would appear on a consolidated balance sheet of
such Person and its Subsidiaries prepared as of such date in accordance with
Agreement Account Principles.

"Non-U.S. Lender" is defined in Section 3.5(iv).

"Note" is defined in Section 2.15.

"Obligations" means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrowers to
the Lenders or to any Lender, the Administrative Agent or any indemnified party
arising under the Loan Documents.

"Officer" means, as to any Person, any officer, manager, member, partner or
other similar individual.

"Operating Lease" of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

"Operating Lease Obligations" means, as at any date of determination, the amount
obtained by aggregating the present values, determined in the case of each
particular Operating Lease by applying a discount rate (which discount rate
shall equal the discount rate which would be applied under Agreement Accounting
Principles if such Operating Lease were a Capitalized Lease) from the date on
which each fixed lease payment is due under such Operating Lease to such date of
determination, of all fixed lease payments due under all Operating Leases of the
Borrowers and their Subsidiaries.

"Other Taxes" is defined in Section 3.6(ii).

"Other Benefit Plan" means any employee benefit plan, within the meaning of
Section 3(3) of ERISA, employment or other compensation plan, program or
contract, including, without limitation, a "cafeteria plan" under Section 125 of
the Code, under any of which any Borrower or any Subsidiary of the Borrowers
have any liability or obligation, but excluding any Pension Plan or
Multiemployer plan.

"Outstanding Credit Exposure" means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Loans outstanding at such time, plus
(ii) an amount equal to its Pro Rata Share of the LC Obligations at such time.

"Parent" has the meaning set forth in the introduction to this Agreement.

"Participants" is defined in Section 14.2.1.

"Payment Date" means the last Business Day of each quarter.

"PBGC" means the Pension Benefit Guaranty Corporation, or any successor thereto.

"Pension Plan" means any employee pension benefit plan which is covered by Title
IV of ERISA or subject to the minimum funding standards under Section 412 of the
Code, and in respect of which any Borrower or any ERISA Affiliate or Subsidiary
is an "employer" as defined in Section 3(5) of ERISA or has any liability or
obligations, but excluding any Multiemployer Plan.

"Person" means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

"Pricing Schedule" means the Schedule attached hereto identified as such.

"Prime Rate" means a rate per annum equal to the prime rate of interest publicly
announced from time to time by Bank One or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

"Prior Indebtedness" has the meaning set forth in the recitals.

"Pro Rata Share" means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender's Commitment and the denominator of which
is the Aggregate Commitment.

"Property" of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

"Purchasers" is defined in Section 14.3.1.

"Reference Lenders" means Bank One and Bank of America.

"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

"Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

"Reimbursement Obligations" means, at any time, the aggregate of all obligations
of the Borrowers then outstanding under Section 2.23 to reimburse the LC Issuers
for amounts paid by such LC Issuer in respect of any one or more drawings under
any Facility LC.

"Reportable Event" means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Pension Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.

"Required Lenders" means Lenders in the aggregate having at least a simple
majority of the Aggregate Outstanding Credit Exposure; provided that if at any
time there is no Aggregate Outstanding Credit Exposure, Required Lenders shall
mean Lenders having at least a simple majority of the Aggregate Commitment;
provided, further that at any time the outstanding Swing Line Loans are equal to
or greater than fifty percent (50%) of the Aggregate Outstanding Credit
Exposure, Required Lenders shall mean the Lenders having at least a simple
majority of the Aggregate Commitment.

"Requirement of Environmental Law" means the requirements of any applicable
Environmental Law relating to or affecting a Person or the condition or
operation of such Person's business or its Properties.

"Requirement of Law" means, as to any Person, any applicable federal, state or
local law, rule or regulation, permit or other binding determination of any
Governmental Authority, whether foreign or domestic having jurisdiction over
such Person or its Properties.

"Reserve Requirement" means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

"Restricted Disbursements" means, as to any Person, any of the following (other
than Eligible Share Repurchases): (i) loan or advance to or investment in any
other Person, or any commitment to make such a loan, advance or investment in
any other Person; (ii) acquisition by such Person of or investments by such
Person in the debt of or equity of, and any capital contribution (including
capital contributions by transfer of assets or services) by such Person to,
another Person; (iii) purchase, redemption or exchange of any shares of any
class of capital stock of such Person or any options, rights or warrants to
purchase any such stock or setting aside funds for any such purpose;
(iv) declaration or payment of any dividends on shares of any class of capital
stock of such Person (other than dividends payable in capital stock, or rights
to acquire capital stock, of such Person); and (v) distribution to a sinking
fund or other payment or distribution made to or for the benefit of any holders
of the capital stock of such Person with respect to such capital stock (other
than distributions payable in capital stock, or rights to acquire capital stock
of such Person) or setting aside funds for any such purpose.

"Revolving Loan" means, with respect to a Lender, such Lender's loan made
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof).

"S&P" means Standard and Poor's Ratings Services, a division of The McGraw Hill
Companies, Inc.

"Sale and Leaseback Transaction" means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

"Schedule" refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

"Section" means a numbered section of this Agreement, unless another document is
specifically referenced.

"Sole Book Runner" means Banc One Capital Markets, Inc., in its capacity as Sole
Book Runner

"Stated Rate" is defined in Section 2.24.

"Subordinated Indebtedness" of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Required Lenders.

"Subsidiary" of a Person means (i) any corporation more than fifty percent (50%)
of the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, limited liability company, association, joint venture
or similar business organization more than fifty percent (50%) of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled. Unless otherwise expressly provided, all references herein to a
"Subsidiary" shall mean a Subsidiary of the Parent.

"Substantial Portion" means, with respect to the Property of the Borrowers and
their Subsidiaries, Property which represents more than ten percent (10%) of the
consolidated assets the Parent and its Subsidiaries or Property which is
responsible for more than ten percent (10%) of the consolidated net sales of the
Parent and its Subsidiaries, in each case, as would be shown in the consolidated
financial statements of the Parent and its Subsidiaries as at the beginning of
the twelve-month period ending with the month in which such determination is
made (or if financial statements have not been delivered hereunder for that
month which begins the twelve-month period, then the financial statements
delivered hereunder for the quarter ending immediately prior to that month).

"Swing Line Borrowing Notice" is defined in Section 2.5.2.

"Swing Line Commitment" means the obligation of the Swing Line Lender to make
Swing Line Loans up to a maximum principal amount of $10,000,000 at any one time
outstanding.

"Swing Line Lender" means Bank One or such other Lender which may succeed to its
rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

"Swing Line Loan" means a Loan made available to the Borrowers by the Swing Line
Lender pursuant to Section 2.5.

"Syndication Agent" has the meaning set forth in the introduction to this
Agreement.

"Taxes" means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

"Transferee" is defined in Section 14.4.

"Type" means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurocurrency Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurocurrency Loan.

"Unmatured Default" means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

"US Borrower" shall have the meaning set forth in the introduction to this
Agreement.

"Wholly-Owned Subsidiary" of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization one hundred percent (100%) of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

--------------------------------------------------------------------------------

THE CREDITS



Commitment. From and including the date of this Agreement and prior to the
Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to (i) participate in Facility LCs
issued upon the request of the Borrowers and (ii) make Loans to the Borrowers in
Agreed Currencies from time to time in amounts not to exceed in the aggregate at
any one time outstanding the amount of its Commitment, provided that (a) after
giving effect to the issuance of each such Facility LC and the making of each
such Loan, such Lender's Outstanding Credit Exposure shall not exceed its
Commitment, and (b) all Loans shall (1) be made in Dollars, or (2) at the option
of the Borrowers, in an aggregate Dollar Amount which at no time is in excess of
$5,000,000 in the case of Loans made in Euros. Subject to the terms of this
Agreement, the Borrowers may borrow, repay and reborrow at any time prior to the
Facility Termination Date. The Commitments to lend hereunder shall expire on the
Facility Termination Date. The LC Issuers will issue Facility LCs hereunder on
the terms and conditions set forth in Section 2.23.

Determination of Dollar Amounts; Required Payments; Termination. The
Administrative Agent will determine the Dollar Amount of (i) each Advance that
is to be made in Euros as of the date three Business Days prior to the Borrowing
Date or, if applicable, date of conversion/continuation of such Advance, and
(ii) all outstanding Advances that have been made in Euros on and as of the last
Business Day of each quarter and on any other Business Day elected by the
Administrative Agent in its discretion or upon instruction by the Required
Lenders. Each day upon or as of which the Administrative Agent determines Dollar
Amounts as described in the preceding clauses (i) and (ii) is herein described
as a "Computation Date" with respect to each Advance for which a Dollar Amount
is determined on or as of such day. If at any time the Dollar Amount of the sum
of the aggregate principal amount of all outstanding Advances (calculated, with
respect to those Advances denominated in Agreed Currencies other than Dollars,
as of the most recent Computation Date with respect to each such Advance)
exceeds the Aggregate Commitment, the Borrowers shall immediately repay Advances
in an aggregate principal amount sufficient to eliminate any such excess. Any
outstanding Advances and all other unpaid Obligations shall be paid in full by
the Borrowers on the Facility Termination Date.

Ratable Loans. Each Advance hereunder shall consist of Loans made from the
several Lenders ratably according to their Pro Rata Shares.

Types of Advances. The Advances may be Floating Rate Advances or Eurocurrency
Advances, or a combination thereof, selected by a Borrower in accordance with
Sections 2.9 and 2.10.

Swing Line Loans.

Amount of Swing Line Loans. Upon the satisfaction of the conditions precedent
set forth in Section 4.2 and, if such Swing Line Loan is to be made on the date
of the initial Advance hereunder, the satisfaction of the conditions precedent
set forth in Section 4.1 as well, from and including the date of this Agreement
and prior to the Facility Termination Date, the Swing Line Lender agrees, on the
terms and conditions set forth in this Agreement, to make Swing Line Loans to
the Borrowers from time to time in an aggregate principal amount not to exceed
the Swing Line Commitment, provided that the Aggregate Outstanding Credit
Exposure shall not at any time exceed the Aggregate Commitment, and provided
further that at no time shall the sum of (i) the Swing Line Lender's Pro Rata
Share of the Swing Line Loans, plus (ii) the Outstanding Credit Exposure made by
the Swing Line Lender pursuant to Section 2.1, exceed the Swing Line Lender's
Commitment at such time. All Swing Line Loans shall be made in Dollars. Subject
to the terms of this Agreement, the Borrowers may borrow, repay and reborrow
Swing Line Loans at any time prior to the Facility Termination Date.

Borrowing Notice. A Borrower requesting a Swing Line Loan shall deliver to the
Administrative Agent and the Swing Line Lender irrevocable notice (a "Swing Line
Borrowing Notice") not later than noon (Chicago time) on the Borrowing Date of
each Swing Line Loan, specifying (i) the applicable Borrowing Date (which date
shall be a Business Day), and (ii) the aggregate amount of the requested Swing
Line Loan which shall be an amount not less than $100,000. The Swing Line Loans
shall bear interest at the Floating Rate.

Making of Swing Line Loans. Promptly after receipt of a Swing Line Borrowing
Notice, the Administrative Agent shall notify each Lender by fax, or other
similar form of transmission, of the requested Swing Line Loan. Not later than
2:00 p.m. (Chicago time) on the applicable Borrowing Date, the Swing Line Lender
shall make available the Swing Line Loan, in funds immediately available in
Chicago, to the Administrative Agent at its address specified pursuant to
Article XV. The Administrative Agent will promptly make the funds so received
from the Swing Line Lender available to such Borrower on the Borrowing Date at
the Administrative Agent's aforesaid address.

Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full by the
Borrowers on or before the seventh (7th) Business Day after the Borrowing Date
for such Swing Line Loan. In addition, the Swing Line Lender (i) may at any time
in its sole discretion with respect to any outstanding Swing Line Loan, or (ii)
shall on the seventh (7th) Business Day after the Borrowing Date of any Swing
Line Loan, require each Lender (including the Swing Line Lender) to make a
Revolving Loan in the amount of such Lender's Pro Rata Share of such Swing Line
Loan (including, without limitation, any interest accrued and unpaid thereon),
for the purpose of repaying such Swing Line Loan. Not later than noon (Chicago
time) on the date of any notice received pursuant to this Section 2.5.4, each
Lender shall make available its required Revolving Loan, in funds immediately
available in Chicago to the Administrative Agent at its address specified
pursuant to Article XV. Revolving Loans made pursuant to this Section 2.5.4
shall initially be Floating Rate Loans and thereafter may be continued as
Floating Rate Loans or converted into Eurocurrency Loans in the manner provided
in Section 2.10 and subject to the other conditions and limitations set forth in
this Article II. Unless a Lender shall have notified the Swing Line Lender,
prior to its making any Swing Line Loan, that any applicable condition precedent
set forth in Sections 4.1 or 4.2 had not then been satisfied, such Lender's
obligation to make Revolving Loans pursuant to this Section 2.5.4 to repay Swing
Line Loans shall be unconditional, continuing, irrevocable and absolute and
shall not be affected by any circumstances, including, without limitation, (a)
any set-off, counterclaim, recoupment, defense or other right which such Lender
may have against the Administrative Agent, the Swing Line Lender or any other
Person, (b) the occurrence or continuance of a Default or Unmatured Default, (c)
any adverse change in the condition (financial or otherwise) of the Borrowers,
or (d) any other circumstances, happening or event whatsoever. In the event that
any Lender fails to make payment to the Administrative Agent of any amount due
under this Section 2.5.4, the Administrative Agent shall be entitled to receive,
retain and apply against such obligation the principal and interest otherwise
payable to such Lender hereunder until the Administrative Agent receives such
payment from such Lender or such obligation is otherwise fully satisfied. In
addition to the foregoing, if for any reason any Lender fails to make payment to
the Administrative Agent of any amount due under this Section 2.5.4, such Lender
shall be deemed, at the option of the Administrative Agent, to have
unconditionally and irrevocably purchased from the Swing Line Lender, without
recourse or warranty, an undivided interest and participation in the applicable
Swing Line Loan in the amount of such Revolving Loan, and such interest and
participation may be recovered from such Lender together with interest thereon
at the Federal Funds Effective Rate for each day during the period commencing on
the date of demand and ending on the date such amount is received. On the
Facility Termination Date, the Borrowers shall repay in full the outstanding
principal balance of the Swing Line Loans.

Commitment Fee; Reductions in Aggregate Commitment. The Borrowers agree to pay
to the Administrative Agent for the account of each Lender a commitment fee at a
per annum rate equal to the Applicable Fee Rate on the average daily Available
Aggregate Commitment from the date hereof to and including the Facility
Termination Date, payable on each Payment Date hereafter and on the Facility
Termination Date. Swing Line Loans shall not count as usage of any Lender's
Commitment for the purpose of calculating the commitment fee due hereunder. The
Borrowers may permanently reduce the Aggregate Commitment in whole, or in part
ratably among the Lenders in a minimum amount of $2,000,000 or any integral
multiples of $1,000,000 in excess thereof (or the Approximate Equivalent Amount
if denominated in an Agreed Currency other than Dollars), upon at least three
Business Days' written notice to the Administrative Agent, which notice shall
specify the amount of any such reduction, provided, however, that the amount of
the Aggregate Commitment may not be reduced below the Aggregate Outstanding
Credit Exposure. All accrued commitment fees shall be payable on the effective
date of any termination of the obligations of the Lenders to make Credit
Extensions hereunder. For purposes of calculating the commitment fee hereunder,
the principal amount of each Advance made in an Agreed Currency other than
Dollars shall be at any time the Dollar Amount of such Advance as determined on
the most recent Computation Date with respect to such Advance.

Minimum Amount of Each Advance. Each Eurocurrency Advance shall be in a minimum
amount of $1,000,000 and in multiples of $200,000 if in excess thereof (or the
Approximate Equivalent Amounts if denominated in an Agreed Currency other than
Dollars), and each Floating Rate Advance (other than an Advance to repay Swing
Line Loans) shall be in the minimum amount of $1,000,000 and in multiples of
$200,000 if in excess thereof, provided, however, that any Floating Rate Advance
may be in the amount of the unused Aggregate Commitment.

Optional Principal Payments. The Borrowers may from time to time pay, without
penalty or premium, all outstanding Floating Rate Advances (other than Swing
Line Loans), or, in a minimum aggregate amount of $1,000,000, any portion of the
outstanding Floating Rate Advances (other than Swing Line Loans) upon two
Business Days' prior notice to the Administrative Agent. The Borrowers may at
any time pay, without penalty or premium, all outstanding Swing Line Loans, or,
in a minimum amount of $100,000, any portion of the outstanding Swing Line
Loans, with notice to the Administrative Agent and the Swing Line Lender by
11:00 a.m. (Chicago time) on the date of repayment. The Borrowers may from time
to time pay, subject to the payment of any funding indemnification amounts
required by Section 3.5 but without penalty or premium, all outstanding
Eurocurrency Advances, or, in a minimum aggregate amount of $2,000,000 or any
integral multiple of $1,000,000 in excess thereof (or the Approximate Equivalent
Amount if denominated in an Agreed Currency other than Dollars), any portion of
the outstanding Eurocurrency Advances upon three Business Days' prior notice to
the Administrative Agent.

Method of Selecting Types and Interest Periods for New Advances. (i) The
Borrowers shall select the Type of Advance. Depending on the Type of Advance
selected by the Borrowers, the following options shall apply (a) in the case of
an Advance denominated in Dollars (other than a Swing Line Loan), the Borrowers
shall select whether the Loan will bear interest at (1) the Floating Rate plus
the Applicable Margin, if any, or (2) the Eurocurrency Rate plus the Applicable
Margin; (b) in the case of an Advance denominated in an Agreed Currency other
than Dollars, the Loan shall bear the Eurocurrency Rate plus the Applicable
Margin. (ii) The Borrowers shall give the Administrative Agent irrevocable
notice (a "Borrowing Notice") not later than 10:00 a.m. (Chicago time) on the
Borrowing Date of each Floating Rate Advance (other than a Swing Line Loan), two
Business Days before the Borrowing Date for each Eurocurrency Advance
denominated in Dollars and three Business Days before the Borrowing Date for
each Eurocurrency Advance denominated in an Agreed Currency other than Dollars,
specifying (a) the Borrowing Date, which shall be a Business Day, of such
Advance, (b) the aggregate amount of such Advance, (c) the Type of Advance
selected, (d) in the case of an Advance denominated in Dollars, whether such
Borrower selects clause (1) or (2) of Section 2.9(i)(a) above, and (e) in the
case of each Eurocurrency Advance, the Interest Period and Agreed Currency
applicable thereto.

Conversion and Continuation of Outstanding Advances. Floating Rate Advances
(other than Swing Line Loans) shall continue as Floating Rate Advances unless
and until such Floating Rate Advances are converted into Eurocurrency Advances
pursuant to this Section 2.10 or are repaid in accordance with Section 2.8. Each
Eurocurrency Advance shall continue as a Eurocurrency Advance until the end of
the then applicable Interest Period therefor, at which time:

each such Eurocurrency Advance denominated in Dollars shall be automatically
converted into a Floating Rate Advance unless (a) such Eurocurrency Advance is
or was repaid in accordance with Section 2.8 or (b) the Borrowers shall have
given the Administrative Agent a Conversion/Continuation Notice (as defined
below) requesting that, at the end of such Interest Period, such Eurocurrency
Advance either continue as a Eurocurrency Advance for the same or another
Interest Period or be converted into a Floating Rate Advance (other than a Swing
Line Loan); and

each such Eurocurrency Advance denominated in an Agreed Currency other than
Dollars shall automatically continue as a Eurocurrency Advance in the same
Agreed Currency with an Interest Period of one month unless (a) such
Eurocurrency Advance is or was repaid in accordance with Section 2.8 or (b) the
Borrowers shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurocurrency Advance continue as a Eurocurrency Advance for the same or
another Interest Period.

Subject to the terms of Section 2.7, the Borrowers may elect from time to time
to convert all or any part of an Advance of any Type (other than a Swing Line
Loan) into any other Type or Types of Advances (other than Swing Line Loans)
denominated in the same or any other Agreed Currency; provided that any
conversion of any Eurocurrency Advance shall be made on, and only on, the last
day of the Interest Period applicable thereto. The Borrowers shall give the
Administrative Agent irrevocable notice (a "Conversion/Continuation Notice") of
each conversion of an Advance or continuation of a Eurocurrency Advance not
later than 10:00 a.m. (Chicago time) of: (a) the relevant Business Day, in the
case of a conversion into a Floating Rate Advance (other than a Swing Line
Loan), (b) two Business Days, in the case of a conversion into or continuation
of a Eurocurrency Advance denominated in Dollars, or (c) three Business Days, in
the case of a conversion into or continuation of a Eurocurrency Advance
denominated in an Agreed Currency other than Dollars, prior to the date of the
requested conversion or continuation, specifying:

the requested date, which shall be a Business Day, of such conversion or
continuation, and

the Agreed Currency, amount and Type(s) of Advance(s) into which such Advance is
to be converted or continued, and

the duration of the Interest Period applicable thereto in the case of a
conversion into or continuation of a Eurocurrency Advance.

Method of Borrowing. On each Borrowing Date, each Lender shall make available
its Loan or Loans, if any, (i) if such Loan is denominated in Dollars, not later
than noon, Chicago time, in Federal or other funds immediately available to the
Administrative Agent, in Chicago, Illinois at its address specified in or
pursuant to Article XV and, (ii) if such Loan is denominated in an Agreed
Currency other than Dollars, not later than noon, local time, in the city of the
Administrative Agent's Eurocurrency Payment Office for such currency, in such
funds as may then be customary for the settlement of international transactions
in such currency in the city of and at the address of the Administrative Agent's
Eurocurrency Payment Office for such currency. Unless the Administrative Agent
determines that any applicable condition specified in Article IV has not been
satisfied, the Administrative Agent will make the funds so received from the
Lenders available to the Borrowers at the Administrative Agent's aforesaid
address. Notwithstanding the foregoing provisions of this Section 2.11, to the
extent that a Loan made by a Lender matures on the Borrowing Date of a requested
Loan, such Lender shall apply the proceeds of the Loan it is then making to the
repayment of principal of the maturing Loan.

Changes in Interest Rate, etc. Each Floating Rate Advance (other than a Swing
Line Loan) shall bear interest on the outstanding principal amount thereof, for
each day from and including the date such Advance is made or is converted from a
Eurocurrency Advance into a Floating Rate Advance pursuant to Section 2.10 to
but excluding the date it becomes due or is converted into a Eurocurrency
Advance pursuant to Section 2.10 hereof, at a rate per annum equal to the
Floating Rate for such day. Each Swing Line Loan shall bear interest on the
outstanding principal amount thereof, for each day from and including the day
such Swing Line Loan is made to but excluding the date it is paid, at a rate per
annum equal to the Floating Rate for such day. Changes in the rate of interest
on that portion of any Advance maintained as a Floating Rate Advance will take
effect simultaneously with each change in the Alternate Base Rate. Each
Eurocurrency Advance shall bear interest on the outstanding principal amount
thereof from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined by the Administrative Agent as applicable to such
Eurocurrency Advance based upon the Borrowers' selections under Sections 2.9 and
2.10 and otherwise in accordance with the terms hereof. No Interest Period may
end after the Facility Termination Date.

Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.9, 2.10 or 2.11, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to the
Borrowers (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 9.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a Eurocurrency Advance. During the continuance of
a Default the Required Lenders may, at their option, by notice to the Borrowers
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 9.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (i) each Eurocurrency
Advance shall bear interest for the remainder of the applicable Interest Period
at the rate otherwise applicable to such Interest Period plus two percent (2%)
per annum and (ii) each Floating Rate Advance shall bear interest at a rate per
annum equal to the Floating Rate in effect from time to time plus two percent
(2%) per annum, and (iii) the LC Fee shall be increased by two percent (2%) per
annum, provided that, during the continuance of a Default under Section 8.7 or
8.8, the interest rates set forth in clauses (i) and (ii) above and the increase
in the LC Fee set forth in clause (iii) above shall be applicable to all Credit
Extensions without any election or action on the part of the Administrative
Agent or any Lender.

Method of Payment. Each Advance shall be repaid and each payment of interest
thereon shall be paid in the currency in which such Advance was made. All
payments of the Obligations hereunder shall be made, without setoff, deduction,
or counterclaim, in immediately available funds to the Administrative Agent at
(except as set forth in the next sentence) the Administrative Agent's address
specified pursuant to Article XV, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrowers, by noon (local time) on the date when due and shall (except (a) with
respect to repayments of Swing Line Loans, and (b) in the case of Reimbursement
Obligations for which an LC Issuer has not been fully indemnified by the
Lenders, or as otherwise specifically required hereunder) be applied ratably by
the Administrative Agent among the Lenders. All payments to be made by the
Borrowers hereunder in any currency other than Dollars shall be made in such
currency on the date due in such funds as may then be customary for the
settlement of international transactions in such currency for the account of the
Administrative Agent, at its Eurocurrency Payment Office for such currency and
shall be applied ratably by the Administrative Agent among the Lenders. Each
payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly by the Administrative Agent to such Lender in the
same type of funds that the Administrative Agent received at, (x) with respect
to Floating Rate Loans (other than a Swing Line Loan) and Eurocurrency Loans
denominated in Dollars, its address specified pursuant to Article XV or at any
Lending Installation specified in a notice received by the Administrative Agent
from such Lender and (y) with respect to Eurocurrency Loans denominated in an
Agreed Currency other than Dollars, in the funds received from the Borrowers at
the address of the Administrative Agent's Eurocurrency Payment Office for such
currency. The Administrative Agent is hereby authorized to charge any account of
the Borrowers maintained with Bank One or any of its Affiliates for each payment
of principal, interest and fees as it becomes due hereunder. Promptly following
receipt by the Administrative Agent of payment for a Reimbursement Obligation,
the Administrative Agent shall distribute such payment ratably to the LC Issuer
or LC Issuers, as the case may be, in proportion to the percentage of the
Reimbursement Obligations owed to such LC Issuer. Each reference to the
Administrative Agent in this Section 2.14 shall also be deemed to refer, and
shall apply equally, to the relevant LC Issuer, in the case of payments required
to be made by the Borrowers to such LC Issuer pursuant to Section 2.23.6.

Noteless Agreement; Evidence of Indebtedness. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrowers to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

The Administrative Agent shall maintain accounts in which it will record (a) the
amount of each Loan made hereunder, the Agreed Currency and Type thereof and the
Interest Period with respect thereto, (b) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder, (c) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time, and (d) the amount of any sum
received by the Administrative Agent hereunder from the Borrowers and each
Lender's share thereof.

The entries maintained in the accounts maintained pursuant to paragraphs (i) and
(ii) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded absent manifest error; provided, however, that the
failure of the Administrative Agent or any Lender to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Obligations in accordance with their terms.

Any Lender may request that its Loans be evidenced by a promissory note (a
"Note") substantially in the form of Exhibit E, or such other form as each
Lender may reasonably require. In such event, the Borrowers shall prepare,
execute and deliver to such Lender a Note payable to the order of such Lender in
a form supplied by the Administrative Agent. Thereafter, the Loans evidenced by
such Note and interest thereon shall at all times (prior to any assignment
pursuant to Section 14.3) be represented by one or more Notes payable to the
order of the payee named therein, except to the extent that any such Lender
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in paragraphs (i) and (ii) above.

Telephonic Notices. The Borrowers hereby authorize the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Agreed Currencies and Types of Advances and to transfer funds based on
telephonic notices made by any person or persons the Administrative Agent or any
Lender in good faith believes to be acting on behalf of either Borrower, it
being understood that the foregoing authorization is specifically intended to
allow Borrowing Notices and Conversion/Continuation Notices to be given
telephonically. The Borrowers agree to deliver promptly to the Administrative
Agent a written confirmation, if such confirmation is requested by the
Administrative Agent or any Lender, of each telephonic notice signed by an
Authorized Officer. If the written confirmation differs in any material respect
from the action taken by the Administrative Agent and the Lenders, the records
of the Administrative Agent and the Lenders shall govern absent manifest error.



Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance (other than a Swing Line Loan) shall be payable on each
Payment Date, commencing with the first such date to occur after the date
hereof, on any date on which the Floating Rate Advance is prepaid, whether due
to acceleration or otherwise, and at maturity. Interest accrued on that portion
of the outstanding principal amount of any Floating Rate Advance converted into
a Eurocurrency Advance on a day other than a Payment Date shall be payable on
the date of conversion. Interest accrued on each Eurocurrency Advance shall be
payable on the last day of its applicable Interest Period, on any date on which
the Eurocurrency Advance is prepaid, whether by acceleration or otherwise, and
at maturity. Interest accrued on each Eurocurrency Advance having an Interest
Period longer than three months shall also be payable on the last day of each
three month interval during such Interest Period. Interest and commitment fees
for Eurocurrency Advances and LC Fees shall be calculated for actual days
elapsed on the basis of a 360 day year. Interest and commitment fees for
Floating Rate Advances shall be calculated for actual days elapsed on the basis
of a 365-day, or where appropriate 366-day, year. Interest shall be payable for
the day an Advance is made but not for the day of any payment on the amount paid
if payment is made prior to noon (local time) at the place of payment. If any
payment of principal of or interest on an Advance shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment.

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions.
Promptly after receipt thereof, the Administrative Agent will notify each Lender
of the contents of each Aggregate Commitment reduction notice, Borrowing Notice,
Swing Line Borrowing Notice, Conversion/Continuation Notice, and repayment
notice received by it hereunder. Promptly after notice from an LC Issuer, the
Administrative Agent will notify each Lender of the contents of each request for
issuance of a Facility LC hereunder. The Administrative Agent will notify each
Lender of the interest rate applicable to each Eurocurrency Advance promptly
upon determination of such interest rate and will give each Lender prompt notice
of each change in the Alternate Base Rate. Each Reference Lender agrees to
furnish timely information for the purpose of determining the Eurocurrency Rate.

Lending Installations. Each Lender will book its Loans at the appropriate
Lending Installation listed on Schedule 4 or such other Lending Installation
designated by such Lender in accordance with the final sentence of this Section
2.19. Each Lender may book its participation in any LC Obligations and any LC
Issuer may book the Facility LCs at any Lending Installation selected by such
Lender or such LC Issuer, as the case may be, and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Loans, Facility LCs, participations in LC
Obligations and any Notes issued hereunder shall be deemed held by each Lender
for the benefit of any such Lending Installation. Each Lender and each LC Issuer
may, by written notice to the Administrative Agent and the Borrowers in
accordance with Article XV, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.

Non-Receipt of Funds by the Administrative Agent. Unless the Borrowers or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrowers, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrowers, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrowers, the interest rate applicable to the relevant Loan.

Replacement of Lender. If the Borrower is required pursuant to Section 3.1, 3.3
or 3.6 to make any additional payment to any Lender or if any Lender's
obligation to make or continue, or to convert Floating Rate Advances into,
Eurodollar Advances shall be suspended pursuant to Section 3.4 (any Lender so
affected an "Affected Lender"), the Borrower may elect, if such amounts continue
to be charged or such suspension is still effective, to replace such Affected
Lender as a Lender party to this Agreement, provided that no Default or
Unmatured Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement, (i)
another bank or other entity which is reasonably satisfactory to the Borrower
and the Administrative Agent shall agree, as of such date, to purchase for cash
the Advances and other Obligations due to the Affected Lender pursuant to an
assignment substantially in the form of Exhibit C and to become a Lender for all
purposes under this Agreement and to assume all obligations of the Affected
Lender to be terminated as of such date and to comply with the requirements of
Section 14.3 applicable to assignments, and (ii) the Borrower shall pay to such
Affected Lender in same day funds on the day of such replacement all interest,
fees and other amounts then accrued but unpaid to such Affected Lender by the
Borrower hereunder to and including the date of termination, including without
limitation payments due to such Affected Lender under Sections 3.1, 3.3 and 3.6,
and (b) an amount, if any, equal to the payment which would have been due to
such Lender on the day of such replacement under Section 3.5 had the Loans of
such Affected Lender been prepaid on such date rather than sold to the
replacement Lender.

Judgment Currency. If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due from the Borrowers hereunder in the currency
expressed to be payable herein (the "specified currency") into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the specified
currency with such other currency at the Administrative Agent's main Chicago
office on the Business Day preceding that on which final, non-appealable,
judgment is given. The obligations of the Borrowers in respect of any sum due to
any Lender, any LC Issuer or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender, such LC Issuer or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender, such LC Issuer or
the Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender, such LC Issuer or the Administrative Agent
(as the case may be) in the specified currency, the Borrowers agree, to the
fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender, such LC Issuer or
the Administrative Agent, as the case may be, against such loss, and if the
amount of the specified currency so purchased exceeds (a) the sum originally due
to any Lender, any LC Issuer or the Administrative Agent (as the case may be) in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 14.2, such Lender, such LC Issuer or the Administrative Agent, as the
case may be, agrees to remit such excess to the Borrowers.

Facility LCs.

Issuance. Each LC Issuer hereby agrees, on the terms and conditions set forth in
this Agreement, to issue letters of credit (each, a "Facility LC") and to renew,
extend, increase, decrease or otherwise modify each Facility LC ("Modify," and
each such action a "Modification"), from time to time from and including the
date of this Agreement and prior to the Facility Termination Date upon the
request of the Borrowers; provided that immediately after each such Facility LC
is issued or Modified, (i) the aggregate amount of the outstanding LC
Obligations shall not exceed $10,000,000 and (ii) the Aggregate Outstanding
Credit Exposure shall not exceed the Aggregate Commitment. No Facility LC shall
have an expiry date later than the earlier of (x) the fifth Business Day prior
to the Facility Termination Date and (y) one year after its issuance
(collectively the, "Maturity Date"), provided, however, that any Facility LC may
provide for the renewal thereof for additional Facility LC periods (which shall
in no event extend beyond the fifth business day prior to the Facility
Termination Date) unless the Issuer provides prior notice of non-renewal to the
beneficiary.

Participations. Upon the issuance or Modification by any LC Issuer of a Facility
LC in accordance with this Section 2.23, such LC Issuer shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably sold
to each Lender, and each Lender shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from such LC
Issuer, a participation in such Facility LC (and each Modification thereof) and
the related LC Obligations in proportion to its Pro Rata Share.

Notice. Subject to Section 2.23.1, the Borrowers shall give the LC Issuer being
requested to issue or Modify a Facility LC notice prior to 10:00 a.m. (Chicago
time) at least one Business Day prior to the proposed date of issuance or
Modification of each such Facility LC, specifying the beneficiary, the proposed
date of issuance (or Modification) and the expiry date of such Facility LC, and
describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, such
LC Issuer shall promptly notify the Administrative Agent, and the Administrative
Agent shall promptly notify each Lender of the amount of such Lender's
participation in such proposed Facility LC. The issuance or Modification by any
LC Issuer of any Facility LC shall, in addition to the conditions precedent set
forth in Article IV (the satisfaction of which such LC Issuer shall have no duty
to ascertain), be subject to the conditions precedent that such Facility LC
shall be reasonably satisfactory to such LC Issuer and that the Borrowers shall
have executed and delivered such application agreement and/or such other
instruments and agreements relating to such Facility LC as such LC Issuer shall
have reasonably requested (each, a "Facility LC Application"). In the event of
any conflict between the terms of this Agreement and the terms of any Facility
LC Application, the terms of this Agreement shall control.

LC Fees. The Borrowers shall pay to the Administrative Agent, for the account of
the Lenders ratably in accordance with their respective Pro Rata Shares, with
respect to each Facility LC, a letter of credit fee at a per annum rate equal to
the Applicable Margin for Eurocurrency Loans in effect from time to time on the
average daily undrawn stated amount under such Facility LC, such fee to be
payable in arrears each three month interval after such Facility LC is issued
(the "LC Fee"). Following a Default, all LC Fees shall be increased by two
percent (2%) per annum. The Borrowers shall also pay to each LC Issuers for its
own account (a) a fronting fee of 0.125% of the face amount of each Facility LC
of such LC Issuer payable, in arrears, on the last day of each quarter beginning
with the first quarter after such Facility LC is issued, and (b) documentary and
processing charges in connection with the issuance or Modification of and draws
under such Facility LCs in accordance with such LC Issuer's standard schedule
for such charges as in effect from time to time.

Administration; Reimbursement by Lenders. Upon receipt from the beneficiary of
any Facility LC of any demand for payment under such Facility LC, such LC Issuer
shall notify the Administrative Agent and the Administrative Agent shall
promptly notify the Borrowers and each other Lender as to the amount to be paid
by such LC Issuer as a result of such demand and the proposed payment date (the
"LC Payment Date"). The responsibility of such LC Issuer to the Borrowers and
each Lender shall be only to determine that the documents (including each demand
for payment) delivered under each Facility LC in connection with such
presentment shall be in conformity in all material respects with such Facility
LC. Such LC Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by such LC Issuer, each Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Default or any condition precedent whatsoever, to reimburse such LC
Issuer on demand for (i) such Lender's Pro Rata Share of the amount of each
payment made by such LC Issuer under each Facility LC to the extent such amount
is not reimbursed by the Borrowers pursuant to Section 2.23.6 below, plus (ii)
interest on the foregoing amount to be reimbursed by such Lender, for each day
from the date of such LC Issuer's demand for such reimbursement (or, if such
demand is made after 11:00 a.m. (Chicago time) on such date, from the next
succeeding Business Day) to the date on which such Lender pays the amount to be
reimbursed by it, at a rate of interest per annum equal to the Federal Funds
Effective Rate for the first three days and, thereafter, at a rate of interest
equal to the rate applicable to Floating Rate Advances.

Reimbursement by Borrowers. The Borrowers shall be irrevocably and
unconditionally obligated to reimburse each LC Issuer on or before the
applicable LC Payment Date for any amounts to be paid by such LC Issuer upon any
drawing under any Facility LC, without presentment, demand, protest or other
formalities of any kind; provided that neither the Borrowers nor any Lender
shall hereby be precluded from asserting any claim for direct (but not
consequential) damages suffered by the Borrowers or such Lender to the extent,
but only to the extent, caused by the willful misconduct or gross negligence of
such LC Issuer. All such amounts paid by such LC Issuer and remaining unpaid by
the Borrowers shall bear interest, payable on demand, for each day until paid at
a rate per annum equal to (x) the rate applicable to Floating Rate Advances for
such day if such day falls on or before the applicable LC Payment Date and (y)
the sum of two percent (2%) plus the rate applicable to Floating Rate Advances
for such day if such day falls after such LC Payment Date. Such LC Issuer will
pay to each Lender ratably in accordance with its Pro Rata Share all amounts
received by it from the Borrowers for application in payment, in whole or in
part, of the Reimbursement Obligation in respect of any Facility LC issued by
such LC Issuer, but only to the extent such Lender has made payment to such LC
Issuer in respect of such Facility LC pursuant to Section 2.23.5. Subject to the
terms and conditions of this Agreement (including without limitation the
submission of a Borrowing Notice in compliance with Section 2.8 and the
satisfaction of the applicable conditions precedent set forth in Article IV),
the Borrowers may request an Advance hereunder for the purpose of satisfying any
Reimbursement Obligation.

Obligations Absolute. The obligations of the Borrowers under this Section 2.23
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which a Borrower
may have or have had against any LC Issuer, any Lender or any beneficiary of a
Facility LC. The Borrowers further agree with the LC Issuers and the Lenders
that neither LC Issuer nor any of the Lenders shall be responsible for, and the
Borrowers' Reimbursement Obligation in respect of any Facility LC shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even if such documents should in fact prove to be in
any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrowers, any of their Affiliates, the beneficiary of any Facility LC
or any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of such Borrower or of any of
its Affiliates against the beneficiary of any Facility LC or any such
transferee. Neither LC Issuer shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. The Borrowers
agree that any action taken or omitted by either LC Issuer or any Lender under
or in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrowers and shall not put any LC Issuer or any Lender under any liability to
the Borrowers. Nothing in this Section 2.23.7 is intended to limit the right of
the Borrowers to make a claim against any LC Issuer for damages as contemplated
by the proviso to the first sentence of Section 2.23.6.

Actions of LC Issuers. Each LC Issuer shall be entitled to rely, and shall be
fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by such LC Issuer. Each LC Issuer shall
be fully justified in failing or refusing to take any action under this
Agreement unless it shall first have received such advice or concurrence of the
Required Lenders as it reasonably deems appropriate or it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Notwithstanding any other provision of this
Section 2.23, each LC Issuer shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement in accordance with a request of
the Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and any future holders of a
participation in any Facility LC. Nothing in this Section 2.23.8 is intended to
limit the right of the Borrowers to make a claim against any LC Issuer for
damages as contemplated by the proviso to the first sentence of Section 2.23.6.

Indemnification. The Borrowers hereby agree to indemnify and hold harmless each
Lender, each LC Issuer and the Administrative Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, costs or expenses (excluding consequential
damages) which such Lender, such LC Issuer or the Administrative Agent may incur
(or which may be claimed against such Lender, such LC Issuer or the
Administrative Agent by any Person whatsoever) by reason of or in connection
with the issuance, execution and delivery or transfer of or payment or failure
to pay under any Facility LC or any actual or proposed use of any Facility LC,
including, without limitation, any claims, damages, losses, liabilities, costs
or expenses which such LC Issuer may incur by reason of or on account of such LC
Issuer issuing any Facility LC which specifies that the term "Beneficiary"
included therein includes any successor by operation of law of the named
Beneficiary, but which Facility LC does not require that any drawing by any such
successor Beneficiary be accompanied by a copy of a legal document, satisfactory
to such LC Issuer, evidencing the appointment of such successor Beneficiary;
provided that the Borrowers shall not be required to indemnify any of the
above-mentioned indemnified parties for any claims, damages, losses, costs or
expenses to the extent, but only to the extent, such claims, damages, losses,
costs or expenses were caused by the willful misconduct or gross negligence of
such indemnified party.

Lenders' Indemnification. Each Lender shall, ratably in accordance with its Pro
Rata Share, indemnify each LC Issuer, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrowers) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees' gross negligence or willful misconduct or such LC
Issuer's failure to pay under any Facility LC after the presentation to it of a
request strictly complying with the terms and conditions of the Facility LC)
that such indemnitees may suffer or incur in connection with this Section 2.23
or any action taken or omitted by such indemnitees hereunder.

[Intentionally Blank].

Rights as a Lender. In its capacity as a Lender, each LC Issuer shall have the
same rights and obligations as any other Lender.

Limitation of Interest. The Borrowers, the Administrative Agent, the LC Issuers
and the Lenders intend to strictly comply with all applicable laws, including
applicable usury laws. Accordingly, the provisions of this Section 2.24 shall
govern and control over every other provision of this Agreement or any other
Loan Document which conflicts or is inconsistent with this Section 2.24, even if
such provision declares that it controls. As used in this Section 2.24, the term
"interest" includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law, provided that, to
the maximum extent permitted by applicable law, (i) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (ii) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of the Obligations. In no event shall the Borrowers or any other Person be
obligated to pay, or any Lender or any LC Issuer have any right or privilege to
reserve, receive or retain, (iii) any interest in excess of the maximum amount
of nonusurious interest permitted under the laws of the State of Texas or the
applicable laws (if any) of the United States or of any other applicable state,
or (iv) total interest in excess of the amount which such Lender could lawfully
have contracted for, reserved, received, retained or charged had the interest
been calculated for the full term of the Obligations at the Highest Lawful Rate.
On each day, if any, that the interest rate (the "Stated Rate") called for under
this Agreement or any other Loan Document exceeds the Highest Lawful Rate, the
rate at which interest shall accrue shall automatically be fixed by operation of
this sentence at the Highest Lawful Rate for that day, and shall remain fixed at
the Highest Lawful Rate for each day thereafter until the total amount of
interest accrued equals the total amount of interest which would have accrued if
there were no such ceiling rate as is imposed by this sentence. Thereafter,
interest shall accrue at the Stated Rate unless and until the Stated Rate again
exceeds the Highest Lawful Rate when the provisions of the immediately preceding
sentence shall again automatically operate to limit the interest accrual rate.
The daily interest rates to be used in calculating interest at the Highest
Lawful Rate shall be determined by dividing the applicable Highest Lawful Rate
per annum by the number of days in the calendar year for which such calculation
is being made. None of the terms and provisions contained in this Agreement or
in any other Loan Document which directly or indirectly relate to interest shall
ever be construed without reference to this Section 2.24, or be construed to
create a contract to pay for the use, forbearance or detention of money at an
interest rate in excess of the Highest Lawful Rate. If the term of any
Obligation is shortened by reason of acceleration of maturity as a result of any
Default or by any other cause, or by reason of any required or permitted
prepayment, and if for that (or any other) reason any Lender at any time,
including but not limited to, the stated maturity, is owed or receives (and/or
has received) interest in excess of interest calculated at the Highest Lawful
Rate, then and in any such event all of any such excess interest shall be
canceled automatically as of the date of such acceleration, prepayment or other
event which produces the excess, and, if such excess interest has been paid to
such Lender, it shall be credited pro tanto against the then-outstanding
principal balance of the Borrowers' obligations to such Lender, effective as of
the date or dates when the event occurs which causes it to be excess interest,
until such excess is exhausted or all of such principal has been fully paid and
satisfied, whichever occurs first, and any remaining balance of such excess
shall be promptly refunded to its payor. Chapter 346 of the Texas Finance Code
(which regulates certain revolving credit accounts (formerly Tex. Rev. Civ.
Stat. Ann. Art. 5069, Ch. 15)) shall not apply to this Agreement or to any Loan,
nor shall this Agreement or any Loan be governed by or be subject to the
provisions of such Chapter 346 in any manner whatsoever.

Increase Option. Notwithstanding the terms and limitations set forth in this
Article II, upon the Execution Date or any time prior to the Facility
Termination Date the Parent shall have the option to increase the Aggregate
Commitment to an amount no greater than $125,000,000 (the "Facility Increase"),
cumulative of all outstanding Credit Extensions, subject to the following terms
and conditions:

No Lender is obligated to commit to all or any portion of the proposed Facility
Increase.

At the time Parent requests the Facility Increase, there shall be and shall have
been no Default or Unmatured Default.

Parent may offer participation in the Facility Increase to the Lenders or any
third party financial institutions approved, in writing, by both the
Administrative Agent and the Parent.

The applicable sublimits available for Swing Line Loans and Facility LCs will
not be increased by any approved Facility Increase.

An approved Facility Increase shall increase only the Dollar amount of the
facility, and the limitations set forth in Section 2.1 regarding the
availability of Loans in Agreed Currencies other than Dollars will not be
increased by any approved Facility Increase.

--------------------------------------------------------------------------------

YIELD PROTECTION; TAXES



Yield Protection. If, on or after the date of this Agreement, the adoption of
any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation or any LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

subjects any Lender or any applicable Lending Installation or any LC Issuer to
any Taxes, or changes the basis of taxation of payments (other than with respect
to Excluded Taxes) to any Lender or any LC Issuer in respect of its Eurocurrency
Loans, Facility LCs or participation therein (except for changes in the rate of
tax on the overall net income or gross receipts of such Lender or any applicable
Lending Installation imposed by the jurisdiction in which such Lender's
principal executive office or applicable Lending Installation is located), or

imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or any LC Issuer (other than reserves and assessments taken
into account in determining the interest rate applicable to Eurocurrency
Advances), or

imposes any other condition the result of which is to increase the cost to any
Lender or any applicable Lending Installation or any LC Issuer of making,
funding or maintaining its Eurocurrency Loans (including, without limitation,
any conversion of any Loan denominated in an Agreed Currency other than Euro
into a Loan denominated in Euro), or of issuing or participating in Facility
LCs, or reduces any amount receivable by any Lender or any applicable Lending
Installation or any LC Issuer in connection with its Eurocurrency Loans,
Facility LCs or participation therein, or requires any Lender or any applicable
Lending Installation or any LC Issuer to make any payment calculated by
reference to the amount of Eurocurrency Loans, Facility LCs or participation
therein held or interest or LC Fees received by it, by an amount deemed material
by such Lender or such LC Issuer, as the case may be,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or such LC Issuer, as the case may be, of making
or maintaining its Eurocurrency Loans (including, without limitation, any
conversion of any Loan denominated in an Agreed Currency other than Euro into a
Loan denominated in Euro, but excluding any such increased costs that are
already excluded in the determination of the applicable Eurocurrency Rate) or
Commitment or of issuing or participating in Facility LCs or to reduce the
return received by such Lender or applicable Lending Installation or such LC
Issuer, as the case may be, in connection with such Eurocurrency Loans,
Commitment, Facility LCs or participation therein, then, within thirty (30) days
of demand by such Lender or such LC Issuer, as the case may be, the Borrowers
shall pay such Lender or such LC Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such LC Issuer, as the case
may be, for such increased cost or reduction in amount received.



[Intentionally Blank].



Changes in Capital Adequacy Regulations. If a Lender or an LC Issuer determines
the amount of capital required or expected to be maintained by such Lender or
such LC Issuer, any Lending Installation of such Lender or such LC Issuer, or
any corporation controlling such Lender or such LC Issuer is increased as a
result of a Change, then, within thirty (30) days of demand by such Lender or
such LC Issuer, the Borrowers shall pay such Lender or such LC Issuer the amount
necessary to compensate for any shortfall in the rate of return on the portion
of such increased capital which such Lender or such LC Issuer determines is
attributable to this Agreement, its Outstanding Credit Exposure or its
Commitment to make Loans and issue or participate in Facility LCs, as the case
may be, hereunder (after taking into account such Lender's or such LC Issuer's
policies as to capital adequacy). "Change" means (i) any change after the date
of this Agreement in the Risk-Based Capital Guidelines or (ii) any adoption of
or change in any other law, governmental or quasi-governmental rule, regulation,
policy, guideline, interpretation, or directive (whether or not having the force
of law) after the date of this Agreement which affects the amount of capital
required or expected to be maintained by any Lender or any Lending Installation
or any LC Issuer or any corporation controlling any Lender or any LC Issuer.
"Risk-Based Capital Guidelines" means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States implementing the July 1988 report of the
Basle Committee on Banking Regulation and Supervisory Practices Entitled
"International Convergence of Capital Measurements and Capital Standards,"
including transition rules, and any amendments to such regulations adopted prior
to the date of this Agreement.

Availability of Types of Advances. If any Lender determines in good faith that
maintenance of its Eurocurrency Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine in good faith that
(i) deposits of a type, currency and maturity appropriate to match fund
Eurocurrency Advances are not available or (ii) the interest rate applicable to
Eurocurrency Advances does not accurately reflect the cost of making or
maintaining Eurocurrency Advances, then the Administrative Agent shall suspend
the availability of Eurocurrency Advances and require any affected Eurocurrency
Advances to be repaid or converted to Floating Rate Advances, subject to the
payment of any funding indemnification amounts required by Section 3.5.

Funding Indemnification. If any payment of a Eurocurrency Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurocurrency Advance is
not made on the date specified by the Borrowers for any reason other than
default by the Lenders, the Borrowers will indemnify each Lender for any loss or
cost incurred by it resulting therefrom, including, without limitation, any loss
or cost in liquidating or employing deposits acquired to fund or maintain such
Eurocurrency Advance.

Taxes. All payments by a Borrower to or for the account of any Lender, or any LC
Issuer or the Administrative Agent hereunder or under any Note or Facility LC
Application shall be made free and clear of and without deduction for any and
all Taxes. If either Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder to any Lender, or any LC Issuer or
the Administrative Agent, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.6) such Lender, or such LC Issuer
or the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (b) such Borrower
shall make such deductions, (c) such Borrower shall pay the full amount deducted
to the relevant authority in accordance with applicable law and (d) such
Borrower shall furnish to the Administrative Agent the original copy of a
receipt evidencing payment thereof within thirty (30) days after such payment is
made.

In addition, each Borrower hereby agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or Facility
LC Application or from the execution or delivery of, or otherwise with respect
to, this Agreement or any Note or Facility LC Application ("Other Taxes").

Each Borrower hereby agrees to indemnify the Administrative Agent, each LC
Issuer and each Lender for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed on amounts payable under
this Section 3.6) paid by the Administrative Agent, such LC Issuer or such
Lender as a result of its Commitment, any Loans made by it hereunder, any
Facility LC issued hereunder or otherwise in connection with its participation
in this Agreement and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within thirty (30) days of the date the
Administrative Agent, such LC Issuer or such Lender makes demand therefor
pursuant to Section 3.7.

If a Lender shall have received a refund of any Taxes paid by a Borrower
pursuant to this Section 3.6 by reason of the fact that such Taxes were not
correctly or legally asserted, such Lender shall within ninety (90) days after
receipt of such refund pay to such Borrower the amount of such refund along with
any interest actually received by such Lender thereon, if any; provided,
however, that such payments shall be required only to the extent such Lender can
determine, in its good faith judgment, that such refund is attributable to
payments made by or on behalf of such Borrower; and provided, further, that no
Lender shall have any obligation under this Agreement to claim or otherwise seek
to obtain any such refund, but agrees to use reasonable efforts to assist a
Borrower in doing so.

Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a "Non-U.S. Lender") agrees that it will, not
more than ten (10) Business Days after the date of this Agreement, (i) deliver
to the Administrative Agent two duly completed copies of United States Internal
Revenue Service Form W-8BEN or W-8ECI, certifying in either case that such
Lender is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, and (ii) deliver to the
Administrative Agent a United States Internal Revenue Form W-8 or W-9, as the
case may be, and certify that it is entitled to an exemption from United States
backup withholding tax. Each Non-U.S. Lender further undertakes to deliver to
each of the Borrowers and the Administrative Agent (x) renewals or additional
copies of such form (or any successor form) on or before the date that such form
expires or becomes obsolete, and (y) after the occurrence of any event requiring
a change in the most recent forms so delivered by it, such additional forms or
amendments thereto as may be reasonably requested by the Borrowers or the
Administrative Agent. All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Borrowers and
the Administrative Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.

For any period during which a Non-U.S. Lender has failed to provide the
Borrowers with an appropriate form pursuant to clause (iv), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.6 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, the Borrowers shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.

Any Lender that is entitled to an exemption from or reduction of withholding tax
with respect to payments under this Agreement or any Note pursuant to the law of
any relevant jurisdiction or any treaty shall deliver to the Borrowers (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law as will permit such payments to be made without withholding or at a reduced
rate.

If the U.S. Internal Revenue Service or any other governmental authority of the
United States or any other country or any political subdivision thereof asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or properly completed, because such Lender failed to notify the
Administrative Agent of a change in circumstances which rendered its exemption
from withholding ineffective, or for any other reason), such Lender shall
indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 3.6(viii) shall survive the payment of the
Obligations and termination of this Agreement.

Lender Statements; Survival of Indemnity. To the extent reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its Eurocurrency Loans to reduce any liability of the Borrowers to such Lender
under Sections 3.1, 3.3 and 3.6 or to avoid the unavailability of Eurocurrency
Advances under Section 3.4, so long as such designation is not, in the judgment
of such Lender, disadvantageous to such Lender. Each Lender shall deliver a
written statement of such Lender to the Borrowers (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.3, 3.5
or 3.6, which amounts shall be calculated in good faith in a manner generally
consistent with such Lender's standard practice. Such written statement shall
set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall be final, conclusive and binding on the
Borrowers in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurocurrency Loan shall be calculated
as though each Lender funded its Eurocurrency Loan through the purchase of a
deposit of the type, currency and maturity corresponding to the deposit used as
a reference in determining the Eurocurrency Rate applicable to such Loan,
whether in fact that is the case or not. Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be payable within
thirty (30) days after receipt by the Borrowers of such written statement. The
obligations of the Borrowers under Sections 3.1, 3.3, 3.5 and 3.6 shall survive
payment of the Obligations and termination of this Agreement. Failure or delay
on the part of any Lender or any LC Issuer to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender's or such LC Issuer's
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or an LC Issuer for any obligations under
Sections 3.1, 3.3, 3.5 and 3.6 incurred more than one hundred eighty (180) days
prior to the date that such Lender or such LC Issuer, as the case may be,
notifies the Borrower of any amounts due pursuant to such Sections.

--------------------------------------------------------------------------------

CONDITIONS PRECEDENT



Initial Credit Extension. The Lenders' obligation to make the initial Credit
Extension hereunder is subject to the Administrative Agent having received on or
before the date of such initial Credit Extension all of the following documents,
each in form and substance satisfactory to the Administrative Agent and in such
number of counterparts as may be reasonably requested by the Administrative
Agent and determined that all of the following conditions precedent have
otherwise been satisfied:

The following Loan Documents duly executed by the Persons indicated below:

this Agreement executed by each Borrower and each member of the Bank Group, and

the Guaranties executed by each Guarantor in the form of Exhibit F, or in the
case of the Parent's Guaranty, Exhibit F-2.

A certificate of the secretary or an assistant secretary of the Parent
certifying, inter alia, (1) to the extent required under the jurisdiction of its
formation, true and correct copies of resolutions adopted by the board of
directors or other appropriate body of the Parent (A) authorizing the execution,
delivery and performance by the Parent of the Loan Documents to which it is or
will be a party and the consummation of the transactions contemplated thereby,
(B) authorizing Officers of the Parent to negotiate the Loan Documents on behalf
of the Parent, (C) authorizing Officers of the Parent to execute and deliver the
Loan Documents and any related documents, including, without limitation, any
agreement or security document contemplated by this Agreement, and
(D) authorizing the Eligible Share Repurchase and (2) the incumbency and, if
such Officer is an individual, specimen signatures of the Officers of the Parent
executing any Loan Documents to which it is a party, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Parent.

Extracts from the Dutch Commercial Register or other certificates of appropriate
public officials as to the existence and good standing of the Parent in its
jurisdiction of organization.

A certificate of the secretary or an assistant secretary of the General Partner
certifying, inter alia, true and correct copies of resolutions executed by the
partners of the US Borrower (A) authorizing the execution, delivery and
performance by the US Borrower of the Loan Documents to which it is a party and
the Credit Extensions to be made thereunder and the consummation of the
transactions contemplated thereby, (B) authorizing the General Partner to
negotiate the Loan Documents on behalf of the US Borrower, and (C) authorizing
the General Partner to execute and deliver on behalf of the US Borrower the Loan
Documents and any related documents, including, without limitation, any
agreement or security document contemplated by this Agreement.

A certificate of the secretary or an assistant secretary of the General Partner
certifying true and correct copies of the articles of incorporation and bylaws
(or other similar charter documents) of the General Partner which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the US Borrower.

Certificates of appropriate public officials as to (1) the existence of the US
Borrower, and (2) the existence and good standing of the General Partner, in
each case in its jurisdiction of organization.

A certificate of the secretary or an assistant secretary of each Guarantor
certifying, inter alia, (1) to the extent required under the jurisdiction of its
formation, true and correct copies of resolutions adopted by the board of
directors or other appropriate body of such Person (A) authorizing the
execution, delivery and performance by such Person of the Loan Documents to
which it is or will be a party and the consummation of the transactions
contemplated thereby, and (B) authorizing Officers of such Person to execute and
deliver the Loan Documents to which it is or will be a party and any related
documents, including, without limitation, any agreement contemplated by this
Agreement and (2) the incumbency and, if such Officer is an individual, the
specimen signatures of the Officers of such Person executing any Loan Documents
to which it is a party.

A certificate, signed by the chief financial officer or Treasurer of each
Borrower, stating that on the initial Credit Extension Date the conditions
specified in Section 4.2 have been satisfied and that no Default or Unmatured
Default has occurred and is continuing.

Favorable written legal opinions in substantially the form of Exhibit A.

Any Notes requested by a Lender pursuant to Section 2.15 payable to the order of
each such requesting Lender.

If the initial Credit Extension will be, or includes, the issuance of a Facility
LC, a properly completed Facility LC Application.

The Administrative Agent shall have determined that prior to the Execution Date,
there is an absence of material adverse change in the Parent's financial
condition and operations as reflected in the Parent's consolidated financial
statements as of December 31, 2002 previously delivered to the Administrative
Agent.

Payment to the Administrative Agent and the Lenders of the fees due to them as
of such date under the Loan Documents.

Subordination Agreements reasonably satisfactory to the Administrative Agent
subordinating all intercompany indebtedness among the Credit Parties to the
Obligations in the form of Exhibit G.

Contribution and Indemnity Agreements among the Guarantors apportioning the
rights and obligations of each Guarantor in the form of Exhibit H.

Such other documents as the Administrative Agent or its counsel may have
reasonably requested.

Each Credit Extension. The Lenders shall not (except as otherwise set forth in
Section 2.5.4 with respect to Revolving Loans for the purpose of repaying Swing
Line Loans) be required to make any Credit Extension unless on the applicable
Credit Extension Date:

There exists no Default or Unmatured Default.

The representations and warranties contained in Article V are true and correct
as of such Credit Extension Date except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date.

Each Borrowing Notice, or Swing Line Borrowing Notice or request for issuance of
a Facility LC, as the case may be, with respect to each such Credit Extension
shall constitute a representation and warranty by the Borrowers that the
conditions contained in Sections 4.2(i) and (ii) have been satisfied.

--------------------------------------------------------------------------------

REPRESENTATIONS AND WARRANTIES

The Borrowers each represent and warrant to the Bank Group that:

Existence and Standing. Each of the Borrowers and their respective Subsidiaries
is a corporation, limited partnership, limited liability company or other Person
duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization,
and has all requisite authority to conduct its business and is duly qualified or
licensed to transact business as a foreign corporation, limited partnership,
limited liability company or other Person and in good standing under the laws of
each jurisdiction in which the conduct of its operations or the ownership or
leasing of its properties requires such qualification or licensing, except where
failure to be so qualified or licensed could not reasonably be expected to have
a Material Adverse Effect.

Authorization and Validity. Each Credit Party has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by each Credit
Party of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents to which any Credit Party is a party
constitute legal, valid and binding obligations of such Credit Party enforceable
against such Credit Party in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors' rights generally or by general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).

No Conflict; Government Consent. Neither the execution and delivery by each
Credit Party of the Loan Documents to which it is a party, nor the consummation
of the transactions therein contemplated, nor compliance with the provisions
thereof will violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on such Credit Party or any of its
Subsidiaries or (ii) such Credit Party's or any Subsidiary's articles or
certificate of incorporation, partnership agreement, certificate of partnership,
articles or certificate of organization, by-laws, or operating or other
management agreement, as the case may be, or (iii) the provisions of any
indenture, instrument or agreement to which such Credit Party or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of
such Credit Party or any of its Subsidiaries pursuant to the terms of any such
indenture, instrument or agreement, except, in the case of clauses (i) through
(iii), to the extent that such violation could not reasonably be expected to
have a Material Adverse Affect. No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by a
Credit Party or any of its Subsidiaries, is required to be obtained by such
Credit Party or any of its Subsidiaries in connection with the execution and
delivery of the Loan Documents, the borrowings under this Agreement, the payment
and performance by such Credit Party of the Obligations or the legality,
validity, binding effect or enforceability of any of the Loan Documents, except,
in each case, to the extent that the failure to obtain such order, consent,
adjudication, approval, license, authorization, validation, exemption or other
action or to make such filing, recording or registration could not reasonably be
expected to have a Material Adverse Effect.



No Defaults or Violations of Law. No Default or Unmatured Default has occurred
and is continuing. No default (or event or circumstance occurred which, but for
the passage of time or the giving of notice, or both, would constitute a
default) has occurred and is continuing with respect to any note, indenture,
loan agreement, mortgage, lease, deed or other agreement to which any Borrower
or its Subsidiaries is a party or by which any of them or their Properties is
bound, except for such defaults that could not reasonably be expected to have a
Material Adverse Effect. Neither the Parent nor any of its Subsidiaries is in
violation of any applicable Requirement of Law except for such violations that
could not reasonably be expected to have a Material Adverse Effect.

Financial Statements. The December 31, 2002 consolidated financial statements of
the Parent and its Subsidiaries heretofore delivered to the Lenders were
prepared in accordance with Agreement Accounting Principles in effect on the
date such statements were prepared and fairly present the consolidated financial
condition and operations of the Parent and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.

Material Adverse Change. Since December 31, 2002 there has been no change in the
business, Property, prospects, condition (financial or otherwise) or results of
operations of the Parent and its Subsidiaries on a consolidated basis which
could reasonably be expected to have a Material Adverse Effect.

Taxes. Each Borrower has filed, and has caused each Material Subsidiary to file,
all federal, state and local tax returns and other reports and all other tax
returns required to be filed, whether in the United States or in any foreign
jurisdiction, that such Borrower and each such Material Subsidiary is required
by law to file and have paid all taxes and other similar charges that are due
and payable pursuant to such returns and reports, except (a) to the extent any
of the same are being contested in good faith by appropriate proceedings
promptly initiated and diligently conducted, and with respect to which adequate
reserves have been set aside on the books of such Person in accordance with
Agreement Accounting Principles, or (b) to the extent the failure to file such
tax returns or to pay such taxes or other similar charges could not reasonably
be expected to have a Material Adverse Effect.

Litigation and Contingent Obligations. Except as set forth on Schedule 5, there
is no litigation, arbitration, governmental investigation, proceeding or inquiry
pending or, to the knowledge of any of their Officers, threatened in writing
against either Borrower or any Material Subsidiary which could reasonably be
expected to have a Material Adverse Effect or which seeks to prevent, enjoin or
delay the making of any Credit Extensions. Other than any liability incident to
any litigation, arbitration or proceeding which (i) could not reasonably be
expected to have a Material Adverse Effect or (ii) is set forth on Schedule 5,
the Borrowers and their Subsidiaries have no Material contingent obligations not
provided for or disclosed in the financial statements referred to in Section
5.5.

Subsidiaries. Schedule 1 contains an accurate list of all the Material
Subsidiaries of the Borrowers as of the date of this Agreement, and Schedule 1
sets forth the respective jurisdictions of organization of such Material
Subsidiaries and the percentage of their respective capital stock or other
ownership interests owned by the Borrowers and their other Subsidiaries.

ERISA. The US Borrower and each ERISA Affiliate have operated and administered
each Pension Plan and Other Benefit Plan in compliance with all applicable laws,
except for such instances of noncompliance as have not resulted in and could not
reasonably be expected to result in a Material Adverse Effect. Neither the US
Borrower nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in Section 3 of ERISA); and no event,
transaction or condition has occurred or exists or is threatened that could
reasonably be expected to result in the incurrence of any such liability by the
US Borrower or any ERISA Affiliate, or in the imposition of any Lien on any of
the Properties of the US Borrower or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to Section 401(a)(29) or 412 of the Code, other than such liabilities or
Liens as could not be reasonably expected to have a Material Adverse Effect.

The present value of the aggregate benefit liabilities under each Pension Plan
subject to Title IV of ERISA, determined as of the end of such Pension Plan's
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Pension Plan's most recent actuarial
valuation report, did not exceed the aggregate current value of the assets of
such Pension Plan allocable to such benefit liabilities by an amount that is
Material. The term "benefit liabilities" has the meaning specified in section
4001 of ERISA and the terms "current value" and "present value" have the meaning
specified in Section 3 of ERISA.

The US Borrower and its ERISA Affiliates do not currently have any liability or
obligation with respect to any Material liabilities (and are not subject to
Material contingent withdrawal liabilities) under section 4201, 4204 or 4243 of
ERISA with respect to any Multiemployer Plan.

The expected post-retirement benefit obligation (determined as of the last day
of the US Borrower's most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the US Borrower and its ERISA Affiliates is not Material.

Plan Assets. Neither Borrower is an entity deemed to hold "plan assets" within
the meaning of 29 C.F.R. Sec 2510.3-101 of an employee benefit plan (as defined
in Section 3(3) of ERISA) which is subject to Title I of ERISA or any plan
(within the meaning of Section 4975 of the Code). Each Borrower is an "operating
company" as defined in 29 C.F.R 2510-101 (c).

Accuracy of Information. No information, exhibit or report furnished by the
Parent or any of its Subsidiaries to the Administrative Agent or to any Lender
in connection with the negotiation of the Loan Documents contained any material
misstatement of fact or, when such statement is considered with all other
written statements furnished to the Administrative Agent or the Lenders in that
connection, omitted to state a material fact or any fact necessary to make the
statements contained therein not misleading, provided that financial information
furnished to the Administrative Agent or to any Lender in that connection with
respect to the Parent's and the Subsidiaries' projections were prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed by the Parent and such Subsidiaries to be reasonable in all Material
respects at the time made.

Use of Proceeds. Each Borrower's uses of the proceeds of the Loans made to it,
and of the Facility LCs are, and will continue to be, legal and proper corporate
uses, and such uses do not violate and are otherwise consistent with the terms
of the Loan Documents, including, without limitation, Section 6.2, and all
Requirements of Law (including Regulations T, U and X promulgated by the Board
of Governors of the Federal Reserve System).

Regulation U. Margin stock (as defined in Regulation U) constitutes less than
twenty-five percent (25%) of the value of those assets of the Borrowers and
their Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.

Material Agreements. Neither the Parent nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect.

Ownership of Properties. Except as set forth on Schedule 2, on the date of this
Agreement, each Borrower and its Subsidiaries will have good title, free of all
Liens other than those permitted by Section 7.5, to all of the Property and
assets reflected in such Borrower's most recent consolidated financial
statements provided to the Administrative Agent as owned by such Borrower and
its Subsidiaries, except to the extent that the failure to have such good title
(free of all Liens other than those permitted by Section 7.5) could not
reasonably be expected to have a Material Adverse Effect.

Patents and Intellectual Property. Each Borrower and its Subsidiaries have
obtained all Material patents, trademarks, service marks, trade names,
copyrights, licenses and other rights, that are necessary for the operation of
their businesses taken as a whole as presently conducted, except to the extent
that the failure to obtain such patents, trademarks, service marks, trade names,
copyrights, licenses or other rights could not reasonably be expected to have a
Material Adverse Effect.

Environmental Matters. Neither Borrower nor any Subsidiary is in violation of
any Environmental Law to the extent that such violation could reasonably be
expected to have a Material Adverse Effect. Neither Borrower nor any Subsidiary
has received any notice to the effect that its operations are not in material
compliance with any of the requirements of applicable Environmental Laws or are
the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.

Investment Company Act. Neither Borrower nor any Subsidiary is an "investment
company" or a company "controlled" by an "investment company", within the
meaning of the Investment Company Act of 1940, as amended.

Public Utility Holding Company Act. Neither Borrower nor any Subsidiary is a
"holding company" or a "subsidiary company" of a "holding company", or an
"affiliate" of a "holding company" or of a "subsidiary company" of a "holding
company", within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

Labor Relations. Neither Borrower nor any of its respective Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (i) no unfair labor practice complaint pending
against any Borrower or any of its Subsidiaries or threatened against any of
them, before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against any Borrower or any of its Subsidiaries or, to the best of any
Borrower's knowledge, threatened against any of them, (ii) no strike, labor
dispute, slowdown or stoppage pending against any Borrower or any of its
Subsidiaries or, to such Borrower's knowledge, threatened in writing against any
Borrower or any of its Subsidiaries and (iii) no union representation petition
existing with respect to the employees of any Borrower or any of its
Subsidiaries and no union organizing activities are taking place, except with
respect to any matter specified in clause (i), (ii) or (iii) above, either
individually or in the aggregate, such as could not reasonably be expected to
have a Material Adverse Effect.

Credit Parties as Percentage of Consolidated Entity. As of the Execution Date,
the Credit Parties have at least sixty percent (60%) of the total assets and
total revenues of the Parent and its Subsidiaries on a consolidated basis.

--------------------------------------------------------------------------------

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

Financial Reporting. The Parent will maintain, for itself and its Subsidiaries,
on a consolidated basis, a system of accounting established and administered in
accordance with Agreement Accounting Principles, and furnish to the
Administrative Agent:

Within one hundred twenty (120) days after the close of each of its fiscal
years, an unqualified (except for qualifications relating to changes in
accounting principles or practices reflecting changes in generally accepted
accounting principles and required or approved by Parent's independent certified
public accountants) audit report certified by an independent certified public
accounting firm of national recognized standing, prepared in accordance with
Agreement Accounting Principles on a consolidated and, with respect only to the
Borrowers, consolidating basis (consolidating statements need not be certified
by such accountants) for itself and its Subsidiaries, including balance sheets
as of the end of such period, related profit and loss, and a statement of cash
flows, accompanied by any management letter prepared by said accountants.

Within sixty (60) days after the close of the first three quarterly periods of
each of its fiscal years, for itself and its Subsidiaries, consolidated and,
with respect only to the Borrowers, consolidating unaudited balance sheets as at
the close of each such period and consolidated and consolidating profit and loss
and a statement of cash flows for the period from the beginning of such fiscal
year to the end of such quarter, all certified by its chief financial officer or
Treasurer.

Together with the financial statements required under Sections 6.1(i) and (ii),
a compliance certificate in substantially the form of Exhibit B signed by its
chief financial officer or Treasurer showing in reasonable detail the
calculations necessary to determine compliance with the financial covenants set
forth in Section 7.7 of this Agreement and stating that no Default or Unmatured
Default exists, or if any Default or Unmatured Default exists, stating the
nature and status thereof.

Promptly, if the Parent shall dispute any formal report or "management letter"
submitted to the Parent by its independent accountants in connection with any
annual, interim or special audit made by it of the books of the Parent, a notice
of such dispute setting forth in reasonable detail the nature of and reasons for
such dispute and attaching a copy of such report or "management letter".

As soon as possible and in any event within ten (10) days after a Borrower knows
that any Reportable Event has occurred with respect to any Pension Plan (to the
extent that such Reportable Event could reasonably be expected to have a
Material Adverse Effect) a statement, signed by the chief financial officer or
Treasurer of such Borrower, describing said Reportable Event and the action
which such Borrower proposes to take with respect thereto.

As soon as reasonably possible and in any event within ten (10) Business Days
after a Borrower or any of its Subsidiaries becomes aware thereof, written
notice from an Authorized Officer of such Borrower of (a) any violation of,
noncompliance with, or remedial obligations under, Requirements of Environmental
Laws that could reasonably be expected to have a Material Adverse Effect, (b)
any release or threatened release affecting any Property owned, leased or
operated by a Borrower or any of its Subsidiaries that could reasonably be
expected to have a Material Adverse Effect, (c) the amendment or revocation of
any permit, authorization, registration, approval or similar right that could
reasonably be expected to have a Material Adverse Effect or (d) changes to
Requirements of Environmental Laws that could reasonably be expected to have a
Material Adverse Effect.

Promptly upon the furnishing thereof to the shareholders of the Parent, copies
of all financial statements, reports and proxy statements so furnished.

Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Parent files with
the Securities and Exchange Commission.

As soon as reasonably possible and in any event within ten (10) Business Days
after a Borrower or any of its Subsidiaries becomes aware thereof, written
notice from a Authorized Officer of such Borrower of (a) the institution of any
action, suit, proceeding, governmental investigation or arbitration by any
Governmental Authority or other Person against or affecting such Borrower or any
of its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect and that has not been previously disclosed in writing to the Bank Group
pursuant to this Section 6.1 or (b) any development in any action, suit,
proceeding, governmental investigation or arbitration previously disclosed to
the Bank Group pursuant to this Section 6.1, to the extent that such development
could reasonably be expected to have a Material Adverse Effect.

Promptly, and in any event within ten (10) Business Days after becoming aware of
any of the following, a written notice setting forth the nature thereof and the
action, if any, that a Borrower or an ERISA Affiliate proposes to take with
respect thereto: (a) with respect to any Pension Plan, any Reportable Event (to
the extent that such Reportable Event could reasonably be expected to have a
Material Adverse Effect), for which notice thereof has not been waived pursuant
to applicable regulations as in effect on the date hereof; or (b) the taking by
the PBGC of steps to institute, or the threatening by the PBGC of the
institution of, proceedings under section 4042 of ERISA for the termination of,
or the appointment of a trustee to administer, any Pension Plan, or the receipt
by a Borrower or any ERISA Affiliate of a notice from a Multiemployer Plan that
such action has been taken by the PBGC with respect to such Multiemployer Plan,
in each case, to the extent that the taking of such steps by the PBGC, or any
such threat by PBGC to institute such proceedings, or the Borrower's or such
ERISA Affiliates' receipt of such a notice, could reasonably be expected to have
a Material Adverse Effect; or (c) any event, transaction or condition that could
result in the incurrence of any Material liability by a Borrower or any ERISA
Affiliate pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, or in the imposition
of any Lien on any of Material rights, properties or assets of a Borrower or any
ERISA Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions; or (d) the inability or failure of a Borrower or any ERISA Affiliate
to make timely any payment or contribution to or with respect to any Pension
Plan, Multiemployer Plan or Other Benefit Plan, if such failure, either
separately or together with all other such failures, could reasonably be
expected to be Material; or (e) any event with respect to any Pension Plan,
Multiemployer Plan and/or Other Benefit Plan, individually or in the aggregate,
that could reasonably be expected to result in a Material liability.

Within sixty (60) days of the end of each fiscal quarter ending March 31st,
June 30th and September 30th and within one hundred twenty (120) days of the
fiscal quarter ending December 31st, a schedule by each Material actively
operating legal entity listing no less than seventy-five percent (75%) of the
combined aggregate total assets and total revenues of the Parent and its
Subsidiaries.

Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.

Use of Proceeds. The Borrowers will, and will cause each Subsidiary to, use the
proceeds of the Credit Extensions to refinance indebtedness existing as a result
of the Amended and Restated Credit Agreement, to finance working capital,
capital expenditures, and other general corporate purposes including
acquisitions and share repurchases. The Borrowers will not, nor will they permit
any Subsidiary to, use any of the proceeds of the Credit extensions to purchase
or carry any "margin stock" (as defined in Regulation U) other than Eligible
Share Repurchases.

Notice of Default. Promptly after the Borrowers and/or the Subsidiaries become
aware thereof, the Borrowers will, and will cause each Subsidiary to, give
written notice to the Lenders of the occurrence of any Default or Unmatured
Default and of any other development, financial or otherwise, which could
reasonably be expected to have a Material Adverse Effect.

Conduct of Business. The Borrowers will, and will cause each Subsidiary to,
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and do
all things necessary to remain duly incorporated or organized, validly existing
and (to the extent such concept applies to such entity) in good standing as a
domestic corporation, partnership or limited liability company in its
jurisdiction of incorporation or organization, as the case may be, and maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted, except, in each case, to the extent that the failure
to perform such actions could not reasonably be expected to have a Material
Adverse Effect.

Taxes; Claims. The Borrowers will pay and discharge, and will cause each
Subsidiary to pay and discharge, all taxes, assessments and governmental charges
or levies imposed upon such Person or upon its income or profits, or upon any
Properties belonging to such Person, prior to the date on which penalties attach
thereto, and all lawful claims which, if unpaid, might become a Lien upon any
Properties of such Person, other than (i) any such tax, assessment, charge, levy
or claim which is being contested in good faith by appropriate proceedings
promptly initiated and diligently conducted and with respect to which adequate
reserves are set aside on the books of such Person in accordance with Agreement
Accounting Principles, or (ii) if the failure to file such tax returns or to pay
such taxes, assessments, or governmental charges or levies could not reasonably
be expected to have a Material Adverse Effect.

Insurance. The Borrowers will, and will cause each Material Subsidiary and each
other Credit Party to, maintain with financially sound and reputable insurance
companies insurance on all their Property in such amounts and covering such
risks as is consistent with sound business practice, and the Borrowers will
furnish to any Lender upon request full information as to the insurance carried.

Existence. The Borrowers will preserve and maintain, and will cause each
Subsidiary to preserve and maintain, its existence, rights, franchises and
privileges in the jurisdiction of its incorporation or organization, and qualify
and remain qualified, and cause each of its Subsidiaries to qualify and remain
qualified, as a foreign corporation in each jurisdiction in which such
qualification is material to the business and operations of such Person or the
ownership or leasing of the Properties of such Person except to the extent, in
each case (a) that a Subsidiary merges or consolidates in compliance with
Section 7.2 or otherwise ceases to be a Subsidiary of any Borrower if such
cessation is permitted under this Agreement or (b) that except as provided in
the foregoing clause (a), the failure to perform such actions could not
reasonably be expected to have a Material Adverse Effect.

Compliance with Laws. The Borrowers will, and will cause each Subsidiary to,
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject including, without limitation, all
Environmental Laws, except, in each case, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. Without limitation of
the foregoing, the Borrowers shall, and shall cause each of its Subsidiaries to,
comply with all Requirements of Environmental Laws, operate Properties and
conduct its business in accordance with good environmental practices, and
handle, treat, store and dispose of hazardous materials or solid waste in
accordance with such practices, except, in each case, where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

Maintenance of Properties. The Borrowers will, and will cause each Subsidiary
to, do all things necessary to maintain, preserve, protect and keep its Property
in good repair, working order and condition, and make all necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times, except, in each case, where
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

Inspection. Upon at least one (1) Business Day advance notice, each Borrower
will, and will cause each Material Subsidiary to, permit the Administrative
Agent, the LC Issuers and the Lenders, by their respective representatives and
agents, to inspect, during regular business hours, any of the Property, books
and financial records of such Borrower and each Material Subsidiary, to examine
and make copies of the books of accounts and other financial records of such
Borrower and each Material Subsidiary, and to discuss the affairs, finances and
accounts of such Borrower and each Material Subsidiary with, and to be advised
as to the same by, their respective Officers at such reasonable times and
intervals as the Administrative Agent, any LC Issuer or any Lender may
designate, it being understood that all such information shall be subject to the
provisions of Section 10.11 hereof and shall not be used in any way that could
violate applicable law, including, without limitation, any applicable securities
laws.

Accounting Systems. The Borrowers will keep (for itself and for its Subsidiaries
on a consolidated basis) adequate records and books of account in accordance
with Agreement Accounting Principles consistently applied (subject to year end
adjustments), and each of the financial statements described herein shall be
prepared from such records.

Additional Guarantees. If at the end of any fiscal quarter the Borrowers and all
of the Subsidiaries that are Guarantors do not have total revenue and total
assets equal to both sixty percent (60%) of the consolidated total revenue and
the total assets, respectively, of the Parent and all of its Subsidiaries on a
consolidated basis, as shown by the reports required under Section 6.1(xi), the
Borrowers upon the request of the Required Lenders will promptly (and in any
event within thirty (30) days) cause Subsidiaries of the Parent to execute and
deliver Guaranties of such Subsidiaries as the Required Lenders may reasonably
request to attain each of said sixty percent (60%) levels and will cause such
Persons to become Guarantors, all with appropriate supporting documentation as
referenced above.

Further Assurances in General. Upon the reasonable written request of the
Administrative Agent or the Required Lenders, each Borrower at its expense
shall, and shall cause each of its Subsidiaries to, promptly execute and deliver
all such other and further documents, agreements and instruments in compliance
with or accomplishment of the covenants and agreements of such Borrower or any
of its Subsidiaries in the Loan Documents.

Additional Legal Opinions. Within thirty (30) days from the Execution Date, the
Borrowers shall deliver to the Administrative Agent favorable written legal
opinions, in a form acceptable to the Administrative Agent, from counsel for
Core Laboratories Sales N.V. and Core Laboratories Canada Ltd. addressed to the
Administrative Agent, the Syndication Agent, the LC Issuers and the Lenders.

Articles, Bylaws and Other Organizational Documents. Within thirty (30) days
from the Execution Date (a) the Parent shall deliver or cause to be delivered a
certificate of the secretary or an assistant secretary of the Parent certifying,
inter alia, true and correct copies of the articles of incorporation and bylaws
(or other similar charter documents) of the Parent, (b) the General Partner of
the US Borrower shall deliver or cause to be delivered a certificate of the
secretary or an assistant secretary of the General Partner certifying, inter
alia, a true and correct copy of the limited partnership agreement of the US
Borrower and all amendments thereto, and (c) each Guarantor shall deliver or
cause to be delivered a certificate of the secretary or an assistant secretary
of each such Guarantor certifying, inter alia, true and correct copies of the
articles of incorporation and bylaws (or other similar charter documents) of
such Person.

--------------------------------------------------------------------------------

NEGATIVE COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

Indebtedness Restriction. Neither Borrower will, nor will it permit any of its
Subsidiaries to, create, incur, assume or suffer to exist, any Indebtedness
other than:

 

(i)

Indebtedness of the Borrowers and the Guarantors under the Loan Documents;

 

(ii)

Indebtedness of the Borrowers or their Subsidiaries in respect of any
Derivatives permitted by Section 7.6;

 

(iii)

[Intentionally Blank];

 

(iv)

Indebtedness existing on the Execution Date and described on Schedule 2;

 

(v)

Subject to the limitations of Section 7.4, unsecured Indebtedness owing to a
Borrower by any of its Subsidiaries or owing by a Borrower to any of its
Subsidiaries;

 

(vi)

Other Indebtedness of up to $5,000,000 (or its Equivalent Amount) outstanding at
any one time and any guaranties thereof;

 

(vii)

Other unsecured Indebtedness consisting of funded debt in the form of money
market lines of credit or similar arrangements not to exceed $5,000,000 (or its
Equivalent Amount) outstanding at any one time and any guaranties thereof;

 

(viii)

Other unsecured Indebtedness (contingent or direct) not to exceed $5,000,000 (or
its Equivalent Amount) outstanding at any one time in respect of letters of
credit issued for the account of any of the Credit Parties in the conduct of
their business in the ordinary course and any guaranties thereof;

 

(ix)

Indebtedness in existence (but not incurred or created in connection with such
acquisition) on the date on which a Person is acquired (after the Execution
Date) by the Parent or any of its Subsidiaries and for which Indebtedness: (a)
neither the Parent nor any of its other Subsidiaries has any obligation with
respect to such Indebtedness, and (b) none of the Properties of the Parent or
any of its other Subsidiaries is bound (and any extensions, renewals,
modifications or refinancings thereof which do not increase the principal amount
thereof or shorten the respective maturities thereof or increase the collateral
therefor), not to exceed $10,000,000 outstanding at any one time; and

 

(x)

obligations for current taxes, assessments, levies and other governmental
charges and for taxes, assessments, levies and other governmental charges which
are not yet due or are being contested in good faith by appropriate action or
proceedings promptly initiated and diligently conducted, if such reserve as
shall be required by Agreement Accounting Principles shall be made therefore

Consolidation and Mergers. Neither Borrower will, nor will it permit any of its
Subsidiaries to dissolve or consolidate with or merge into any Person or permit
any Person to consolidate with or merge into it, except that: (i) any Subsidiary
of the Parent may merge into or consolidate with any other Subsidiary of the
Parent (provided that if either of such Subsidiaries is a Borrower, such
Borrower shall be the surviving entity), (ii) any Subsidiary of the Parent
(other than the US Borrower) may merge into or consolidate with the Parent (so
long as the Parent is the surviving entity), and (iii) any Subsidiary may
dissolve after transferring substantially all of its assets to the Parent or
another Subsidiary provided in each case that immediately after giving effect
and pro forma effect thereto, no event shall occur and be continuing which
constitutes a Default, and provided, further however that if the transferor
Subsidiary is a Credit Party, the transferee Subsidiary must be a Credit Party.

Sales of Assets. Neither Borrower will, nor will it permit any of its
Subsidiaries to (i) sell, transfer, assign or otherwise dispose of the capital
stock of any Credit Party or (ii) sell, transfer, assign or otherwise dispose of
any Property (except for sales or other dispositions of inventory and surplus or
obsolete equipment in the ordinary course of business) in excess in the
aggregate for all such sales, transfers, assignments, and dispositions during
each fiscal year of $5,000,000 by the Borrowers and their Subsidiaries.

Restricted Disbursements and Acquisitions. Neither Borrower will, nor will it
permit any Subsidiary to, make any Restricted Disbursements (including without
limitation, loans and advances to, and other Restricted Disbursements in,
Subsidiaries), or commitments therefor, or to create any Subsidiary or to become
or remain a partner in any partnership or joint venture, or to make any
Acquisition of any Person, except:

 

(i)

Cash Equivalent Investments;

 

(ii)

Existing Restricted Disbursements in Subsidiaries and other Restricted
Disbursements in existence on the date hereof and described in Schedule 1;

 

(iii)

The repurchase of no more than twenty percent (20%) (including approximately
6.3% of shares purchased prior to the Execution Date) of the Parent's
outstanding shares of common stock pursuant to the authorization by the Parent's
shareholders on May 23, 2003, a copy of which authorization has been delivered
to the Administrative Agent pursuant to Section 4.1(b) hereof or pursuant to any
other similar authorization granted by the Parent's shareholders from time to
time, provided, that after giving effect to each such repurchase the Available
Aggregate Commitment is equal to or greater than $25,000,000 ("Eligible Share
Repurchases");

 

(iv)

Advances or extensions of credit on terms customary in the industry involved in
the form of accounts receivable incurred, and investments, loans, and advances
made in settlement of such accounts receivable, all in the ordinary course of
business;

 

(v)

Dividends paid by any direct or indirect Subsidiary of the Parent to the Parent
or to any other direct or indirect Subsidiary of the Parent;

 

(vi)

Indebtedness between the Parent and its Subsidiaries to the extent permitted by
Section 7.1;

 

(vii)

Restricted Disbursements in any Credit Party;

 

(viii)

Acquisitions by the Parent or any of its Subsidiaries of capital stock or other
equity interests in any other Person the consideration for which is: (a) common
stock of the Parent or (b) cash of not more than $10,000,000 in any single
transaction or $22,500,000 in the aggregate (in each case, including assumption
of debt) in any twelve-month period; provided that no Default exists or would
occur as a result of such acquisition;

 

(ix)

Restricted Disbursements in or to non-Credit Party Subsidiaries of not more than
$5,000,000 (or its Equivalent Amount in Dollars) in excess of the Restricted
Disbursements or loans outstanding on the Execution Date outstanding in the
aggregate at any one time; provided, that if any Person in which such Restricted
Disbursement is made becomes a Credit Party, the actual amount of the dollar
Restricted Disbursement in such Person shall no longer be considered a
Restricted Disbursement under this Section 7.4(ix);

 

(x)

Other Restricted Disbursements in capital stock of a Borrower in respect of
pension plans, cash paid in connection with stock option programs, employee
stock buybacks, and similar items not to exceed $1,000,000 per fiscal year of
the Parent;

 

(xi)

Other Restricted Disbursements of not more than $1,000,000 in the aggregate per
fiscal year of the Parent;

 

(xii)

Restricted Disbursements acquired incidentally to and in conjunction with
acquisitions of assets permitted by this Section 7.4; provided that such
investments do not constitute more than five percent (5%) of the total
consideration paid for such acquisition; and

 

(xiii)

Dividends payable solely in shares of capital stock of the payor of such
Dividends or in options, warrants or rights to purchase shares of such capital
stock.



Liens. Neither Borrower will, nor will it permit any of its Subsidiaries to,
create, incur, assume or suffer to be created, assumed or incurred or to exist,
any Lien upon any of such Person's Property, whether now owned or hereafter
acquired, other than the following Liens ("Excepted Liens"):

 

(i)

Liens created pursuant to this Agreement or any other Loan Document;

 

(ii)

Statutory Liens for taxes or other assessments that are not yet delinquent (or
that, if delinquent, are being contested in good faith by appropriate
proceedings and for which the Borrowers or their Subsidiaries have set aside on
their books adequate reserves in accordance with Agreement Accounting Principles
consistently applied);

 

(iii)

Liens imposed by law which were incurred in the ordinary course of business,
such as carrier's, warehousemen's and mechanics' liens, statutory landlord's
liens and other similar liens arising in the ordinary course of business, and
(x) which do not in the aggregate materially detract from the value of such
Property or materially impair the use thereof in the operation of the business
of any Borrower or its Subsidiaries or (y) which are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject to such Lien or
procuring the release of the Property subject to such lien from arrest or
detention;

 

(iv)

Liens arising out of pledges or deposits under worker's compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation and Liens resulting from the operation of law
to the extent that any such judgment or order imposing such a Lien does not
otherwise constitute a Default;

 

(v)

Liens on any Property which do not secure Indebtedness and do not in the
aggregate materially detract from the value of such Property or materially
impair the use thereof in the operation of the business of any Borrower or its
Subsidiaries;

 

(vi)

Liens existing on the Execution Date and listed on Schedule 2, and any
subsequent extensions or renewals thereof;

 

(vii)

Liens on cash and Cash Equivalent Investments in an aggregate amount not to
exceed $500,000 to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations;

 

(viii)

Liens securing any purchase money Indebtedness or Capitalized Leases allowed
under Section 7.1(vi) on the property or assets acquired in connection with the
incurrence of such purchase money Indebtedness;

 

(ix)

Liens on Property of the Person acquired as contemplated under Section 7.1(ix)
to secure Indebtedness permitted by Section 7.1(ix); and

 

(x)

Liens upon any Property hereafter acquired by the Parent or any of its
Subsidiaries to secure Indebtedness in existence on the date of such acquisition
(but not incurred or created in connection with such acquisition), which
indebtedness is assumed by such Person simultaneously with such acquisition,
which Liens extend only to the Property so acquired and which is otherwise
non-recourse to the Parent and its Subsidiaries.



Derivatives. Neither Borrower will, nor will it permit any of its Subsidiaries
to, enter into any Derivatives other than interest rate and foreign exchange
Derivatives entered into for purposes of hedging bona fide interest and foreign
exchange risk and not for speculation.



Financial Covenants.

Coverage Ratio
. The Parent will not permit the ratio, determined as of the end of each of its
fiscal quarters, for the then most recently ended four fiscal quarters of (i)
Consolidated EBITDA
minus
Consolidated Capital Expenditures to (ii) Consolidated Interest Expense, to be
less than 2.5 to 1.0 for any period of four consecutive fiscal quarters.

Leverage Ratio. The Parent will not permit the ratio, determined as of the end
of each of its fiscal quarters, for the then most-recently ended four fiscal
quarters of (i) Consolidated Total Indebtedness to (ii) Consolidated EBITDA to
be greater than 2.5 to 1.0.

Minimum Net Worth. The Parent will at all times maintain Consolidated Net Worth
of not less than the sum of (i) ninety percent (90%) of Net Worth at June 30,
2003, plus (ii) fifty percent (50%) of quarterly Net Income for each fiscal
quarter ending after the Execution Date (excluding any such fiscal quarter in
which Net Income is a negative number) plus (iii) fifty percent (50%) of net
proceeds of any equity offering or similar capital infusion, provided that for
purposes of this Section 7.7.3, for any date on which a determination is made
Consolidated Net Worth shall be deemed increased by (1) an amount not exceeding
the lesser of (a) the amount by which Net Income of the Parent and its
Subsidiaries on a consolidated basis after June 30, 2003 is reduced as a result
of non-cash charges for goodwill impairment in accordance with Agreement
Accounting Principles and (b) $25,000,000 and (2) by an amount not to exceed the
lesser of (x) $60,000,000 and (y) the amount expended by the Parent and its
Subsidiaries for Eligible Share Repurchases.

Capital Expenditures. Neither Borrower will, nor will it permit any Subsidiary
to, make Consolidated Capital Expenditures, in excess in the aggregate for all
such expenditures of an amount equal to the sum of (a) $25,000,000 during any
one fiscal year on a non-cumulative basis, plus (b) for each subsequent fiscal
year after the first such fiscal year, ten percent (10%) of the aggregate
limitation on such Consolidated Capital Expenditures as in effect under this
Section 7.8 during the immediately preceding fiscal year.

Affiliates. Neither Borrower will, nor will it permit any Subsidiary to, enter
into any transaction (including, without limitation, the purchase or sale of any
Property or service) with, or make any payment or transfer to, any Affiliate
except in the ordinary course of business and pursuant to the reasonable
requirements of such Borrower's or such Subsidiary's business and upon fair and
reasonable terms no less favorable to such Borrower or such Subsidiary than such
Borrower or such Subsidiary would obtain in a comparable arms-length
transaction. No Credit Party will transfer assets or funds to any Affiliate or
Subsidiary that is not a Credit Party except for value, as permitted under
Sections 7.2 or 7.3 or as an investment permitted under Section 7.4.

Restrictions on Subsidiaries. Neither Borrower will, nor will it permit any of
its Subsidiaries to, create or otherwise cause or suffer to exist any
encumbrance or restriction which prohibits or otherwise restricts (i) the
ability of any Subsidiary to (a) pay dividends or make other distributions or
pay any Indebtedness owed to any Credit Party, (b) make loans or advances to any
Credit Party, or (c) transfer any of its Properties to any Borrower or (ii) the
ability of any Borrower or any Subsidiary of such Borrower to create, incur,
assume or suffer to exist any Lien upon its Property to secure the Obligations
or to become a guarantor of the Obligations, other than prohibitions or
restrictions existing under or by reason of: (a) this Agreement and the other
Loan Documents; (b) applicable law; (c) Liens, prohibitions or restrictions
permitted by Section 7.5 and any documents or instruments governing the terms of
any Indebtedness or other obligations secured by any such Liens, provided that
such prohibitions or restrictions apply only to the Property subject to such
Liens; and (d) prohibitions or restrictions contained in any document or
instrument governing the terms of the Indebtedness permitted by Section 7.1(ix).

--------------------------------------------------------------------------------

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

Any representation or warranty made or deemed made by or on behalf of a Borrower
or any of its Subsidiaries to the Bank Group under or in connection with this
Agreement, any Credit Extension, or any certificate or information delivered in
connection with this Agreement or any other Loan Document shall be Materially
false on the date as of which made.

Nonpayment of principal of any Loan when due, nonpayment of any Reimbursement
Obligation when due, or nonpayment of interest upon any Loan or of any
commitment fee, LC Fee or other Obligation under any of the Loan Documents
within five Business Days after the same becomes due.

The breach by either Borrower of any of the terms or provisions of Article VII.

The breach by either Borrower (other than a breach which constitutes a Default
under another Section of this Article VIII) of any of the terms or provisions of
this Agreement which is not remedied within thirty (30) days of written notice
thereof having been delivered to any Borrower by the Administrative Agent.

Any Credit Party shall fail to perform any term, covenant or agreement contained
in any Loan Document (other than a breach which constitutes a Default under
another section of this Article VIII) and such failure shall not have been
remedied within thirty (30) days of written notice thereof having been delivered
to any Borrower by the Administrative Agent.

Failure of a Borrower or any Material Subsidiary to pay when due any Material
Indebtedness (other than any trade account subject to a bona fide dispute and as
to which the trade creditor has neither filed a lawsuit nor caused a Lien to be
placed upon any Property of such Borrower or Material Subsidiary); or the
default by a Borrower or any Material Subsidiary in the performance (beyond the
applicable grace period with respect thereto, if any) of any term, provision or
condition contained in any Material Indebtedness Agreement, or any other event
shall occur or condition exist, the effect of which default, event or condition
is to cause, or to permit the holder(s) of such Material Indebtedness or the
lender(s) under any Material Indebtedness Agreement to cause, such Material
Indebtedness to become due prior to its stated maturity or any commitment to
lend under any Material Indebtedness Agreement to be terminated prior to its
stated expiration date; or any Material Indebtedness of a Borrower or any
Material Subsidiary shall be declared to be due and payable or required to be
prepaid or repurchased (other than by a regularly scheduled payment or required
prepayment) prior to the stated maturity thereof; or a Borrower or any Material
Subsidiary shall not pay, or shall admit in writing its inability to pay, its
debts generally as they become due.

A Borrower or any Material Subsidiary shall (i) have an order for relief entered
with respect to it under the Federal bankruptcy laws as now or hereafter in
effect, (ii) make an assignment for the benefit of creditors, (iii) apply for,
seek, consent to, or acquiesce in, the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any Substantial
Portion of its Property, (iv) institute any proceeding seeking an order for
relief under the Federal bankruptcy laws as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section 8.7 or (vi) fail to contest in good
faith any appointment or proceeding described in Section 8.8.

Without the application, approval or consent of a Borrower or any Material
Subsidiary, a receiver, trustee, examiner, liquidator or similar official shall
be appointed for such Borrower or such Material Subsidiary or any Substantial
Portion of its Property, or a proceeding described in Section 8.7(iv) shall be
instituted against such Borrower or such Material Subsidiary and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of sixty (60) consecutive days.

Any court, government or governmental agency shall condemn, seize or otherwise
appropriate, or take custody or control of, all or any portion of the Property
of a Borrower or any Material Subsidiary which, when taken together with all
other Property of such Borrower and such Material Subsidiary so condemned,
seized, appropriated, or taken custody or control of, during the twelve-month
period ending with the month in which any such action occurs, constitutes a
Substantial Portion.

A Borrower or any Material Subsidiary shall fail within thirty (30) days to pay,
bond or otherwise discharge one or more (i) judgments or orders for the payment
of money in excess of $500,000 (or the equivalent thereof in currencies other
than Dollars) in the aggregate, or (ii) nonmonetary judgments or orders which,
individually or in the aggregate, would have a Material Adverse Effect, which
judgment(s) or order(s), in the case of the foregoing clauses (i) and (ii),
is/are not stayed on appeal or otherwise being appropriately contested in good
faith.

If (i) any Pension Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Section 412 of the Code, (ii) a notice of intent to terminate any Pension Plan
shall have been or is reasonably expected to be filed with the PBGC (other than
in connection with a termination under Section 4041(b) of ERISA) or the PBGC
shall have instituted proceedings under Section 4042 of ERISA to terminate or
appoint a trustee to administer any Pension Plan or the PBGC shall have notified
a Borrower or any ERISA Affiliate that a Pension Plan may become a subject to
any such proceedings, (iii) the aggregate "amount of unfunded benefit
liabilities" (within the meaning of Section 4001(a)(18) of ERISA) under all
Pension Plans, determined in accordance with Title IV of ERISA, shall exceed
$5,000,000, (iv) a Borrower or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV or ERISA,
the penalty or excise tax provisions of the Code relating to employee benefit
plans and/or other liability with respect to one or more Other Benefit Plans,
(v) a Borrower or any ERISA Affiliate withdraws from any Multiemployer Plan,
(vi) a Borrower or any ERISA Affiliate fails to make any contribution due, or
payment to, any Pension Plan, Multiemployer Plan and/or Other Benefit Plan, or
(vii) a Borrower or any ERISA Affiliate establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of a Borrower or any ERISA Affiliate
thereunder, and any such event or events described in clauses (i) through (vii)
above, either individually or together with any other such event or events,
would have a Material Adverse Effect.

Any Change in Control shall occur.

A Borrower or any Material Subsidiary shall (i) be the subject of any proceeding
or investigation pertaining to the release by such Borrower or such Material
Subsidiary of any toxic or hazardous waste or substance into the environment, or
(ii) violate any Environmental Law, which, in the case of an event described in
clause (i) or clause (ii), would have a Material Adverse Effect.

Any Guaranty shall fail to remain in full force or effect or any action shall be
taken to discontinue or to assert the invalidity or unenforceability of any
Guaranty, or any Guarantor shall give notice to such effect.

The stock of the Parent is involuntarily delisted by the NYSE or other public
exchange on which it is traded.

--------------------------------------------------------------------------------

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES



Acceleration.

 

(i)

If any Default described in Section 8.7 or 8.8 occurs with respect to a
Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuers to issue Facility LCs shall automatically
terminate and the Obligations shall immediately become due and payable without
any election or action on the part of the Administrative Agent, any LC Issuer or
any Lender. If any other Default occurs, the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) may terminate or
suspend the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuers to issue Facility LCs, or declare the
Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrowers hereby expressly waive.

 

(ii)

If, after acceleration of the maturity of the Obligations or termination of the
obligations of the Lenders to make Loans and the obligation and power of the LC
Issuers to issue Facility LCs hereunder as a result of any Default (other than
any Default as described in Section 8.7 or 8.8 with respect to the Borrowers)
and before any judgment or decree for the payment of the Obligations due shall
have been obtained or entered, the Required Lenders (in their sole discretion)
shall so direct, the Administrative Agent shall, by notice to the Borrowers,
rescind and annul such acceleration and/or termination.

 

(iii)

If any Default described in Section 8.7 or 8.8 occurs with respect to a
Borrower, both Borrowers will become immediately obligated, without any further
notice, act or demand, to deposit with the Administrative Agent in immediately
available funds, an amount equal to the LC Obligations outstanding at such time,
as security for the Borrowers' obligations in respect to such LC Obligations. If
any other Default occurs, both Borrowers will become immediately obligated, upon
written notice from the Administrative Agent, either LC Issuer, or the Required
Lenders that the Administrative Agent, such LC Issuer, or the Required Lenders
have accelerated or intend to accelerate the maturity of the Obligations
pursuant to Section 9.1, to deposit with the Administrative Agent in immediately
available funds, an amount equal to the LC Obligations outstanding at such time,
as security for the Borrowers' obligations in respect to such LC Obligations.
The Borrowers hereby grant to the Administrative Agent for the benefit of the LC
Issuers and the Lenders a security interest in any such funds.

Amendments. Subject to the provisions of this Section 9.2, the Required Lenders
(or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrowers may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrowers hereunder or waiving
any Default hereunder; provided, however, that except as specifically provided
in Section 2.13, no such supplemental agreement shall, without the consent of
all of the Lenders:

 

(i)

Extend the final maturity of any Loan, or extend the expiry date of any Facility
LC to a date after the Facility Termination Date or postpone any regularly
scheduled payment of principal of any Loan or forgive all or any portion of the
principal amount thereof or any Reimbursement Obligation related thereto, or
reduce the rate or extend the time of payment of interest or fees thereon or
Reimbursement Obligations related thereto.

 

(ii)

Reduce the percentage specified in the definition of Required Lenders.

 

(iii)

Extend the Facility Termination Date, or reduce the amount or extend the payment
date for, the mandatory payments required under Section 2.2, or except as
provided in Section 2.25 increase the amount of the Aggregate Commitment or of
the Commitment of any Lender, or the commitment to issue Facility LCs,
hereunder, or permit a Borrower to assign its rights under this Agreement.

 

(iv)

Amend this Section 9.2.



No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to either LC Issuer shall be
effective without the written consent of such LC Issuer. The Administrative
Agent may waive payment of any commitment letter delivered in connection with
the transaction which is the subject to this Agreement without obtaining the
consent of any other party to this Agreement.

Preservation of Rights. No delay or omission of the Lenders, the LC Issuers or
the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of a Default or the inability of a Borrower to satisfy the conditions
precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 9.2, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent, LC Issuers and the Lenders until the Obligations
have been paid in full.

--------------------------------------------------------------------------------

GENERAL PROVISIONS



Survival of Representations. All representations and warranties of the Credit
Parties contained in this Agreement and the other Loan Documents shall survive
the making of the Credit Extensions herein contemplated.

Governmental Regulation. Anything contained in this Agreement to the contrary
notwithstanding, neither any LC Issuer nor any Lender shall be obligated to
extend credit to the Borrowers in violation of any limitation or prohibition
provided by any applicable statute or regulation.

Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Administrative Agent, the LC Issuers, and
the Lenders and supersede all prior agreements and understandings among the
Borrowers, the Administrative Agent, the LC Issuers and the Lenders relating to
the subject matter thereof other than the fee letter described in Section 11.13
which shall survive and remain in full force and effect during the term of this
Agreement.

Several Obligations; Benefits of this Agreement. The respective obligations of
the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arrangers shall enjoy the benefits of the
provisions of Sections 10.6, 10.10 and 11.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on their own
behalf and in their own name to the same extent as if it were a party to this
Agreement.

Expenses; Indemnification. The Borrowers shall reimburse the Administrative
Agent and the Arrangers for any actual and reasonable out-of-pocket expenses
(including reasonable attorneys' fees and time charges of outside attorneys for
the Administrative Agent) paid or incurred by the Administrative Agent or the
Arrangers in connection with the preparation, negotiation, execution, delivery,
syndication, distribution (including without limitation, via the internet),
review, amendment, modification, and administration of the Loan Documents. The
Borrowers also agree to reimburse the Administrative Agent, the Arrangers, the
LC Issuers, the Swing Line Lender and the Lenders for any out-of-pocket expenses
(including attorneys' fees and time charges of outside attorneys for the
Administrative Agent, the Arrangers, the LC Issuers, the Swing Line Lender, and
the Lenders) paid or incurred by the Administrative Agent, the Arrangers, any LC
Issuer, the Swing Line Lender or any Lender in connection with the collection
and enforcement of the Loan Documents.

The Borrowers hereby further agree to indemnify the Administrative Agent, the
Arrangers, each LC Issuer, the Swing Line Lender, and each Lender, its
directors, officers and employees against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not the
Administrative Agent, the Arrangers, any LC Issuer, the Swing Line Lender, or
any Lender or any affiliate is a party thereto) which any of them may pay or
incur arising out of or relating to this Agreement, the other Loan Documents,
the transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Credit Extension hereunder except to
the extent that they are determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the party seeking indemnification. The obligations of the
Borrowers under this Section 10.6 shall survive the termination of this
Agreement.

Numbers of Documents. All statements, notices, closing documents, and requests
hereunder shall be furnished to the Administrative Agent with sufficient
counterparts so that the Administrative Agent may furnish one to each of the
Lenders.

Accounting. Except as provided to the contrary herein, all accounting terms used
herein shall be interpreted and all accounting determinations hereunder shall be
made in accordance with Agreement Accounting Principles.

Severability of Provisions. Any provision in any Loan Document that is held to
be inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

Nonliability of Lenders. The relationship between the Borrowers on the one hand
and the Lenders, the LC Issuers, the Swing Line Lender and the Administrative
Agent on the other hand shall be solely that of borrower and lender. Neither the
Administrative Agent, the Arrangers, any LC Issuer, the Swing Line Lender nor
any Lender shall have any fiduciary responsibilities to the Borrowers. Neither
the Administrative Agent, the Arrangers, any LC Issuer nor any Lender undertakes
any responsibility to the Borrowers to review or inform the Borrowers of any
matter in connection with any phase of the Borrowers' business or operations.
The Borrowers agree that neither the Administrative Agent, the Arrangers, any LC
Issuer, the Swing Line Lender nor any Lender shall have liability to the
Borrowers (whether sounding in tort, contract or otherwise) for losses suffered
by the Borrowers in connection with, arising out of, or in any way related to,
the transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Administrative Agent, the Arrangers, any LC Issuer, the Swing Line Lender nor
any Lender shall have any liability with respect to, and each of the Borrowers
hereby waives, releases and agrees not to sue for, any special, indirect or
consequential or punitive damages suffered by either Borrower in connection
with, arising out of, or in any way related to the Loan Documents or the
transactions contemplated thereby.

Confidentiality. The Administrative Agent and each Lender agrees to hold any
confidential information which it may receive from the Borrowers pursuant to
this Agreement in confidence, except for disclosure (i) to its Affiliates and to
other Lenders and their respective Affiliates (which shall be bound by the
confidentiality provisions of this Section 10.11), (ii) to legal counsel,
accountants, and other professional advisors to the Administrative Agent or such
Lender or to a Transferee (which shall be bound by the confidentiality
provisions of this Section 10.11), (iii) to regulatory officials, (iv) to any
Person as required by law, regulation, or legal process, (v) to any Person in
connection with any legal proceeding to which such Lender is a party, to the
extent that such legal proceedings relate to the transactions contemplated by
the Loan Documents, (vi) permitted by Section 14.4 and (vii) to rating agencies
if required by such agencies in connection with a rating relating to the
Advances hereunder, provided that any disclosure made pursuant to the foregoing
clauses (i) through (vii) shall be made in compliance with any applicable
securities laws and the rules and regulations promulgated thereunder (including,
without limitation, any rules or regulations promulgated by the SEC or any
successor thereto). If the Administrative Agent or any Lender is compelled to
disclose such confidential information in a proceeding requesting such
disclosure, the Administrative Agent or such Lender shall seek to obtain
assurance that such confidential treatment will be accorded such information;
provided, however, that the Administrative Agent and such Lender shall have no
liability for the failure to obtain such treatment. Notwithstanding anything
herein to the contrary, confidential information shall not include, and each
Lender (and each employee, representative or other agent of any Lender) may
disclose to any and all Persons, without limitation of any kind, the "tax
treatment" and "tax structure" (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are or
have been provided to such Lender relating to such tax treatment or tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning such tax treatment or tax structure
of the transactions contemplated hereby as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to such tax treatment or tax structure.

Nonreliance. Each Lender hereby represents that it is not relying on or looking
to any margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System) for the repayment of the Credit Extensions provided for
herein.

Disclosure. The Borrowers and each Lender hereby acknowledge and agree that Bank
One and/or its Affiliates from time to time may hold investments in, make other
loans to or have other relationships with the Borrowers and its Affiliates.

No Oral Agreements. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES..

--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT



Appointment; Nature of Relationship. Bank One, NA is hereby appointed by each of
the Lenders and the LC Issuers as its contractual representative (herein
referred to as the "Administrative Agent") hereunder and under each other Loan
Document, and each of the Lenders and each of the LC Issuers irrevocably
authorizes the Administrative Agent to act as the contractual representative of
such Lender and such LC Issuer with the rights and duties expressly set forth
herein and in the other Loan Documents. The Administrative Agent agrees to act
as such contractual representative upon the express conditions contained in this
Article XI. Notwithstanding the use of the defined term "Administrative Agent,"
it is expressly understood and agreed that the Administrative Agent shall not
have any fiduciary responsibilities to any Lender or any LC Issuer by reason of
this Agreement or any other Loan Document and that the Administrative Agent is
merely acting as the contractual representative of the Lenders and the LC
Issuers with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders' and LC Issuers'
contractual representative, the Administrative Agent (i) does not hereby assume
any fiduciary duties to any of the Lenders or any of the LC Issuers, (ii) is a
"representative" of the Lenders and the LC Issuers within the meaning of the
term "secured party" as defined in the Illinois Uniform Commercial Code and
(iii) is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents. Each of the Lenders and each of the LC Issuers hereby agrees to
assert no claim against the Administrative Agent on any agency theory or any
other theory of liability for breach of fiduciary duty, all of which claims each
Lender and each LC Issuer hereby waives.

Powers. The Administrative Agent shall have and may exercise such powers under
the Loan Documents as are specifically delegated to the Administrative Agent by
the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders or the LC Issuers, or any obligation to the Lenders or the LC Issuers to
take any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Administrative Agent.

General Immunity. Neither the Administrative Agent nor any of its directors,
officers, agents or employees shall be liable to the Borrowers, the Lenders, any
Lender or any LC Issuer for any action taken or omitted to be taken by it or
them hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.

No Responsibility for Loans, Recitals, etc. Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into, or verify (i) any statement, warranty
or representation made in connection with any Loan Document or any borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender and each LC Issuer; (iii) the satisfaction of any condition specified in
Article IV, except receipt of items required to be delivered solely to the
Administrative Agent; (iv) the existence or possible existence of any Default or
Unmatured Default; (v) the validity, enforceability, effectiveness, sufficiency
or genuineness of any Loan Document or any other instrument or writing furnished
in connection therewith; (vi) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (vii) the financial
condition of the Borrowers or any guarantor of any of the Obligations or of any
of the Borrowers' or any such guarantor's respective Subsidiaries. The
Administrative Agent shall have no duty to disclose to the Lenders or the LC
Issuers information that is not required to be furnished by the Borrowers to the
Administrative Agent at such time, but is voluntarily furnished by the Borrowers
to the Administrative Agent (either in its capacity as Administrative Agent or
in its individual capacity).

Action on Instructions of Lenders. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder and under
any other Loan Document in accordance with written instructions signed by the
Required Lenders, and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders and each of the LC
Issuers. The Lenders and the LC Issuers hereby acknowledge that the
Administrative Agent shall be under no duty to take any discretionary action
permitted to be taken by it pursuant to the provisions of this Agreement or any
other Loan Document unless it shall be requested in writing to do so by the
Required Lenders. The Administrative Agent shall be fully justified in failing
or refusing to take any action hereunder and under any other Loan Document
unless it shall first be indemnified to its satisfaction by the Lenders pro rata
against any and all liability, cost and expense that it may incur by reason of
taking or continuing to take any such action.

Employment of Agents and Counsel. The Administrative Agent may execute any of
its duties as Administrative Agent hereunder and under any other Loan Document
by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders or the LC Issuers, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and the
LC Issuers and all matters pertaining to the Administrative Agent's duties
hereunder and under any other Loan Document.

Reliance on Documents; Counsel. The Administrative Agent shall be entitled to
rely upon any Note, notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Administrative Agent,
which counsel may be employees of the Administrative Agent.

Administrative Agent's Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify the Administrative Agent ratably in proportion to their
respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination) (i) for
any amounts not reimbursed by the Borrowers for which the Administrative Agent
is entitled to reimbursement by the Borrowers under the Loan Documents, (ii) for
any other expenses incurred by the Administrative Agent on behalf of the Lenders
or the LC Issuers, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, without
limitation, for any expenses incurred by the Administrative Agent in connection
with any dispute between the Administrative Agent and any Lender or any LC
Issuer or between two or more of the Lenders or LC Issuers) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or any LC Issuer or between two or more of any of the
Lenders or LC Issuers), or the enforcement of any of the terms of the Loan
Documents or of any such other documents, provided that (x) no Lender shall be
liable for any of the foregoing to the extent any of the foregoing is found in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent and (y) any indemnification required pursuant to Section 3.6(viii) shall,
notwithstanding the provisions of this Section 11.8, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of the Lenders
and the LC Issuers under this Section 11.8 shall survive payment of the
Obligations and termination of this Agreement.

Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrowers referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a "notice of default". In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders and the LC Issuers.

Rights as a Lender. In the event the Administrative Agent is a Lender, the
Administrative Agent shall have the same rights and powers hereunder and under
any other Loan Document with respect to its Commitment and its Loans as any
Lender or any and may exercise the same as though it were not the Administrative
Agent, and the term "Lender" or "Lenders" shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrowers or any of its Subsidiaries in which the Borrowers or such Subsidiary
is not restricted hereby from engaging with any other Person. The Administrative
Agent, in its individual capacity, is not obligated to remain a Lender.

Lender Credit Decision. Each Lender and each LC Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arrangers,
any other Lender or any other LC Issuer and based on the financial statements
prepared by the Borrowers and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Loan Documents. Each Lender and each LC Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arrangers, any other Lender or any other LC Issuer and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the other Loan Documents.

Successor Administrative Agent. The Administrative Agent may resign at any time
by giving written notice thereof to the Lenders, the LC Issuers and the
Borrowers, such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, forty-five days after the retiring Administrative Agent gives notice
of its intention to resign. The Administrative Agent may be removed at any time
with or without cause by written notice received by the Administrative Agent
from the Required Lenders, such removal to be effective on the date specified by
the Required Lenders. Upon any such resignation or removal, the Required Lenders
shall have the right to appoint, on behalf of the Borrowers, the LC Issuers and
the Lenders, a successor Administrative Agent, provided that, so long as no
Default then exists and is continuing, the Borrowers shall have the right to
consent to the successor Administrative Agent, which consent shall not be
unreasonably withheld or delayed. If no successor Administrative Agent shall
have been so appointed by the Required Lenders within thirty days after the
resigning Administrative Agent's giving notice of its intention to resign, then
the resigning Administrative Agent may appoint, on behalf of the Borrowers, the
LC Issuers and the Lenders, a successor Administrative Agent provided that, so
long as no Default then exists and is continuing, the Borrowers shall have the
right to consent to the successor Administrative Agent, which consent shall not
be unreasonably withheld or delayed. Notwithstanding the previous sentence, the
Administrative Agent may at any time without the consent of either Borrower,
either LC Issuer or any Lender, appoint any of its Affiliates which is a
commercial bank as a successor Administrative Agent hereunder. If the
Administrative Agent has resigned or been removed and no successor
Administrative Agent has been appointed, the Lenders and the LC Issuers may
perform all the duties of the Administrative Agent hereunder and the Borrowers
shall make all payments in respect of the Obligations to the applicable Lender
or LC Issuer and for all other purposes shall deal directly with the Lenders and
the LC Issuers. No successor Administrative Agent shall be deemed to be
appointed hereunder until such successor Administrative Agent has accepted the
appointment. Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent. Upon the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents. After the effectiveness of the
resignation or removal of an Administrative Agent, the provisions of this
Article XI shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents. In the
event that there is a successor to the Administrative Agent by merger, or the
Administrative Agent assigns its duties and obligations to an Affiliate pursuant
to this Section 11.12, then the term "Prime Rate" as used in this Agreement
shall mean the prime rate, base rate or other analogous rate of the new
Administrative Agent.

Administrative Agent and Arrangers Fees. The Borrowers agree to pay to the
Administrative Agent and the Arrangers, for their respective accounts, the fees
agreed to by the Borrowers, the Administrative Agent and the Arrangers pursuant
to that certain letter agreement dated May 23, 2003, or as otherwise agreed from
time to time.

Delegation to Affiliates. The Borrowers, the LC Issuers and the Lenders agree
that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates. Any such Affiliate (and such Affiliate's
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Articles X and XI.

Co-Agents, Syndication Agent, etc. Neither any of the Lenders identified in this
Agreement as a "co-agent" nor the Syndication Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Administrative Agent in Section 11.11.

--------------------------------------------------------------------------------

[Intentionally Blank]



--------------------------------------------------------------------------------

SETOFF; RATABLE PAYMENTS



Setoff. In addition to, and without limitation of, any rights of the Lenders
under applicable law, if either Borrower becomes insolvent, however evidenced,
or any Default occurs, any and all deposits (including all account balances,
whether provisional or final and whether or not collected or available) and any
other Indebtedness at any time held or owing by any Lender or any Affiliate of
any Lender to or for the credit or account of either Borrower may be offset and
applied toward the payment of the Obligations owing to such Lender, whether or
not the Obligations, or any part hereof, shall then be due. Such Lender (or such
Affiliate of a Lender) shall use reasonable commercial efforts to notify the
Borrowers of the exercise of such setoff rights promptly after the exercise
thereof, provided that the failure to give such notice shall not affect the
validity of the exercise of such setoff rights.

Ratable Payments. If any Lender, whether by setoff or otherwise, has payment
made to it upon its Outstanding Credit Exposure (other than payments received
pursuant to Section 3.1, 3.3, 3.5 or 3.6 and other than payments received by the
Swing Line Lender pursuant to Section 2.5.4 and other than payments received by
an LC issuer with respect to a Facility LC pursuant to Section 2.23.6) in a
greater proportion than that received by any other Lender, such Lender agrees,
promptly upon demand, to purchase a portion of the Aggregate Outstanding Credit
Exposure held by the other Lenders so that after such purchase each Lender will
hold its Pro Rata Share of the Aggregate Outstanding Credit Exposure. If any
Lender, whether in connection with setoff or amounts which might be subject to
setoff or otherwise, receives collateral or other protection for its Obligations
or such amounts which may be subject to setoff, such Lender agrees, promptly
upon demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their Loans respective Pro
Rata Shares of the Aggregate Outstanding Credit Exposure. In case any such
payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.

--------------------------------------------------------------------------------

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS



Successors and Assigns. The terms and provisions of the Loan Documents shall be
binding upon and inure to the benefit of the Credit Parties and the Lenders and
their respective successors and assigns permitted hereby, except that (i) the
Credit Parties shall not have the right to assign their rights or obligations
under the Loan Documents without the prior written consent of each Lender, (ii)
any assignment by any Lender must be made in compliance with Section 14.3, and
(iii) any transfer by Participation must be made in compliance with Section
14.2. Any attempted assignment or transfer by any party not made in compliance
with this Section 14.1 shall be null and void. The parties to this Agreement
acknowledge that clause (ii) of this Section 14.1 relates only to absolute
assignments and this Section 14.1 does not prohibit assignments creating
security interests, including, without limitation, (x) any pledge or assignment
by any Lender of all or any portion of its rights under this Agreement and any
Note to a Federal Reserve Bank or (y) in the case of a Lender which is a Fund,
any pledge or assignment of all or any portion of its rights under this
Agreement and any Note to its trustee in support of its obligations to its
trustee; provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 14.3. The Administrative Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 14.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person. Any assignee of
the rights to any Loan or any Note agrees by acceptance of such assignment to be
bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Loan (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Loan.

Participations.

Permitted Participants; Effect. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time sell to one or more
banks or other entities ("Participants") participating interests in any
Outstanding Credit Exposure of such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under the Loan
Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender's obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrowers under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrowers and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender's rights and obligations under the Loan
Documents.

Voting Rights. Each Lender shall retain the sole right to approve, without the
consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Credit Extension or Commitment in which such Participant has
an interest which would require consent of all of the Lenders pursuant to the
terms of Section 9.2 or of any other Loan Document.

Benefit of Certain Provisions. The Borrowers agree that each Participant shall
be deemed to have the right of setoff provided in Section 13.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 13.1 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 13.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 13.2 as if each Participant were a Lender. The Borrowers
further agree that each Participant shall be entitled to the benefits of
Sections 3.1, 3.3, 3.5 and 3.6 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 14.3, provided that (i)
a Participant shall not be entitled to receive any greater payment under Section
3.1, 3.3, 3.5 or 3.6 than the Lender who sold the participating interest to such
Participant would have received had it retained such interest for its own
account, unless the sale of such interest to such Participant is made with the
prior written consent of the Borrowers, and (ii) any Participant not
incorporated under the laws of the United States of America or any State thereof
agrees to comply with the provisions of Section 3.6 to the same extent as if it
were a Lender.

Assignments.

Permitted Assignments. Any Lender may, in the ordinary course of its business
and in accordance with applicable law, at any time assign to one or more banks
or other entities ("Purchasers") all or any part of its rights and obligations
under the Loan Documents. Such assignment shall be substantially in the form of
Exhibit C or in such other form as may be agreed to by the parties thereto. The
consent of the Borrowers, the Administrative Agent and the LC Issuers shall be
required prior to an assignment becoming effective with respect to a Purchaser
which is not a Lender or an Affiliate thereof or an Approved Fund; provided,
however, that if a Default has occurred and is continuing, the consent of
neither Borrower shall be required. Such consent shall not be unreasonably
withheld or delayed. Each such assignment with respect to a Purchaser which is
not a Lender or an Affiliate thereof shall (unless each of the Borrowers and the
Administrative Agent otherwise consents) be in an amount not less than the
lesser of (i) $5,000,000 or (ii) the remaining amount of the assigning Lender's
Commitment (calculated as at the date of such assignment) or outstanding Loans
(if the applicable Commitment has been terminated). The amount of the assignment
shall be based on the Commitment or outstanding Loans (if the Commitment has
been terminated) subject to the assignment, determined as of the date of such
assignment or as of the "Trade Date," if the "Trade Date" is specified in the
assignment.

[Intentionally Blank.]

Effect; Effective Date. Upon (i) delivery to the Administrative Agent of a
notice of assignment, substantially in the form attached as Exhibit I to Exhibit
C (a "Notice of Assignment"), together with any consents required by Section
14.3.1, and (ii) payment of a $4,000 fee to the Administrative Agent for
processing such assignment, such assignment shall become effective on the
effective date specified in such Notice of Assignment. The Notice of Assignment
shall contain a representation by the Purchaser to the effect that none of the
consideration used to make the purchase of the Commitment and Outstanding Credit
Exposure under the applicable assignment agreement are "plan assets" as defined
under ERISA and that the rights and interests of the Purchaser in and under the
Loan Documents will not be "plan assets" under ERISA. On and after the effective
date of such assignment, such Purchaser shall for all purposes be a Lender party
to this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party hereto, and no
further consent or action by the Borrowers, the Lenders or the Administrative
Agent shall be required to release the transferor Lender with respect to the
percentage of the Aggregate Commitment and Outstanding Credit Exposure assigned
to such Purchaser. In the case of an assignment covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a Lender hereunder but shall continue to be entitled to the benefits of, and
subject to, those provisions of this Agreement and the other Loan Documents
which survive payment of the Obligations and termination of the applicable
agreement. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 14.3 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 14.2. Upon the consummation of
any assignment to a Purchaser pursuant to this Section 14.3.3, the transferor
Lender, the Administrative Agent and the Borrowers shall, if the transferor
Lender or the Purchaser desires that its Loans be evidenced by Notes, make
appropriate arrangements so that new Notes or, as appropriate, replacement Notes
are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their respective Commitments, as adjusted pursuant to such
assignment.

Register. The Administrative Agent, acting solely for this purpose as an agent
of the Borrowers, shall maintain at one of its offices in Chicago, Illinois a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Credit Extensions owing to, each Lender pursuant to
the terms hereof from time to time (the "Register"). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

Dissemination of Information. The Borrowers authorize each Lender to disclose to
any Participant or Purchaser or any other Person acquiring an interest in the
Loan Documents by operation of law (each a "Transferee") and any prospective
Transferee any and all information in such Lender's possession concerning the
creditworthiness of the Borrowers and any Subsidiaries, provided that each
Transferee and prospective Transferee agrees to be bound by Section 10.11 of
this Agreement.

Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is not incorporated under the laws of the United States or any
State thereof, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 3.6(v).

--------------------------------------------------------------------------------

NOTICES



Notices. Except as otherwise permitted by Section 2.15 with respect to borrowing
notices, all notices, requests and other communications to any party hereunder
shall be in writing (including electronic transmission, facsimile transmission
or similar writing) and shall be given to such party: (i) in the case of the
Borrowers or the Administrative Agent, at its address or facsimile number set
forth on the signature pages hereof, (ii) in the case of any Lender, at its
address or facsimile number set forth below its signature hereto or (iii) in the
case of any party, at such other address or facsimile number as such party may
hereafter specify for the purpose by notice to the Administrative Agent and the
Borrowers in accordance with the provisions of this Section 15.1. Each such
notice, request or other communication shall be effective (x) if given by
facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (y) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, or (z) if given by any other means,
when delivered (or, in the case of electronic transmission, received) at the
address specified in this Section; provided that notices to the Administrative
Agent under Article II shall not be effective until received.

Change of Address. The Borrowers, the Administrative Agent, any LC Issuer and
any Lender may each change the address for service of notice upon it by a notice
in writing to the other parties hereto.

--------------------------------------------------------------------------------

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrowers, the Administrative Agent,
the LC Issuers and the Lenders and each party has notified the Administrative
Agent by facsimile transmission or telephone that it has taken such action.

--------------------------------------------------------------------------------

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAl

CHOICE OF LAW

. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF
LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS AND THE LAWS OF THE UNITED STATES OF AMERICA, WITHOUT REGARD TO PRINCIPLES
OF THE CONFLICTS OF LAW.

CONSENT TO JURISDICTION

. THE BORROWERS HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF
ANY UNITED STATES FEDERAL OR TEXAS STATE COURT SITTING IN HARRIS COUNTY, TEXAS
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND
EACH OF THE BORROWERS HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT, ANY LC ISSUER, THE SWING LINE LENDER OR ANY LENDER TO
BRING PROCEEDINGS AGAINST THE BORROWERS IN THE COURTS OF ANY OTHER JURISDICTION.

WAIVER OF JURY TRIAL. THE BORROWERS, THE ADMINISTRATIVE AGENT, EACH LC ISSUER,
THE SWING LINE LENDER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

CORE LABORATORIES N.V.,

a Netherlands



limited liability company

     

BY: Core Laboratories International B.V., its sole

 

Managing Director

By:

   

Jacobus Schoten

Title:

Managing Director of Core Laboratories International B.V.

Address:

424 Herenbracht
1017 BZ Amsterdam
The Netherlands
Attention: General Counsel

Telephone:

(     ) _________________________

Fax:

(     ) _________________________

     

CORE LABORATORIES LP,

a Delaware limited partnership,

BY:

Core Laboratories LLC, its General Partner

By:

 

Title:

 

Address:

6316 Windfern
Houston, Texas 77049
Attention General Counsel

Telephone:

(713) 328-2101

Fax:

(713) 328-2151

 

Commitment

:



$22,500,000

BANK ONE, NA,


Individually, as Administrative Agent, as Swing Line Lender and as an LC Issuer



By: ____________________________



Daniel A. Davis

Title: Director

1 Bank One Plaza

Chicago, Illinois 60670

Attention: Charlie C. Freel, Jr.
Bank One, NA
201 Saint Charles Avenue
New Orleans, LA 70170

Telephone: (504) 623-1638

FAX: (504) 623-6555

With a Copy to:



Underwriter - Energy & Utilities
Bank One, NA

910 Travis St., 6th Floor
Houston, TX 77002
FAX: (713) 751-3982

 

 

Commitment

:



$22,500,000

BANK OF AMERICA, N.A.,


Individually, as Syndication Agent and as an LC Issuer



By:________________________________

Title: Senior Vice President
_____________________________
_____________________________

Attention: __________________________
Telephone: (713) 247-6447
FAX: (713) 247-7748

 

 

Commitment

:



$15,000,000

COMERICA BANK - TEXAS

, as a Lender



By:________________________________

Title: Senior Vice President

Attention: Mona M. Foch
Telephone: (281) 243-1442
FAX: (713) 220-5650



 

Commitment

:



$15,000,000

WELLS FARGO BANK TEXAS, NATIONAL ASSOCIATION

, as a Lender



By:________________________________
Eric R. Hollingsworth
Title: Vice President
1000 Louisiana, 3rd Floor
Houston, Texas 77002

Attention: Tanya Ivie
Telephone: (303) 863-6102
FAX: (303) 863-2729

 

--------------------------------------------------------------------------------

PRICING SCHEDULE


Consolidated Total Indebtedness/ Consolidated EBITDA

LIBOR +

ABR +

Commitment Fee

≥ 2.0x

150.0 bp

25.0 bp

35.0 bp

≥ 1.5x

125.0 bp

0 bp

30.0 bp

≥ 1.0x

100.0 bp

0 bp

25.0 bp

< 1.0x

87.5 bp

0 bp

20.0 bp

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Parent's Status as reflected in the then
most recent financials. Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective five Business Days after the
Administrative Agent has received the applicable financials. If the Parent fails
to deliver the financials to the Administrative Agent at the time required
pursuant to Section 6.1, then the Applicable Margin and Applicable Fee Rate
shall be the highest Applicable Margin and Applicable Fee Rate set forth in the
foregoing table until five days after such Financials are so delivered.

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

     

ARTICLE I

DEFINITIONS

2

ARTICLE II

THE CREDITS

17

2.1

Commitment

17

2.2

Determination of Dollar Amounts; Required Payments; Termination

17

2.3

Ratable Loans

17

2.4

Types of Advances

17

2.5

Swing Line Loans

17

2.5.1

Amount of Swing Line Loans

17

2.5.2

Borrowing Notice

18

2.5.3

Making of Swing Line Loans

18

2.5.4

Repayment of Swing Line Loans

18

2.6

Commitment Fee; Reductions in Aggregate Commitment

19

2.7

Minimum Amount of Each Advance

19

2.8

Optional Principal Payments

20

2.9

Method of Selecting Types and Interest Periods for New Advances

20

2.10

Conversion and Continuation of Outstanding Advances

20

2.11

Method of Borrowing

21

2.12

Changes in Interest Rate, etc

22

2.13

Rates Applicable After Default

22

2.14

Method of Payment

22

2.15

Noteless Agreement; Evidence of Indebtedness

23

2.16

Telephonic Notices

24

2.17

Interest Payment Dates; Interest and Fee Basis

24

2.18

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

24

2.19

Lending Installations

25

2.20

Non-Receipt of Funds by the Administrative Agent

25

2.21

Replacement of Lender

25

2.22

Judgment Currency

26

2.23

Facility LCs

26

2.23.1

Issuance

26

2.23.2

Participations

27

2.23.3

Notice

27

2.23.4

LC Fees

27

2.23.5

Administration; Reimbursement by Lenders

28

2.23.6

Reimbursement by Borrowers

28

2.23.7

Obligations Absolute

29

2.23.8

Actions of LC Issuers

29

2.23.9

Indemnification

29

2.23.10

Lenders' Indemnification

30

2.23.11

[Intentionally Blank]

30

2.23.12

Rights as a Lender

30

2.24

Limitation of Interest

30

2.25

Increase Option

31

ARTICLE III

YIELD PROTECTION; TAXES

32

3.1

Yield Protection

32

3.2

[Intentionally Blank]

33

3.3

Changes in Capital Adequacy Regulations

33

3.4

Availability of Types of Advances

33

3.5

Funding Indemnification

34

3.6

Taxes

34

3.7

Lender Statements; Survival of Indemnity

36

ARTICLE IV

CONDITIONS PRECEDENT

37

4.1

Initial Credit Extension

37

4.2

Each Credit Extension

39

ARTICLE V

REPRESENTATIONS AND WARRANTIES

39

5.1

Existence and Standing

39

5.2

Authorization and Validity

40

5.3

No Conflict; Government Consent

40

5.4

No Defaults or Violations of Law

40

5.5

Financial Statements

41

5.6

Material Adverse Change

41

5.7

Taxes

41

5.8

Litigation and Contingent Obligations

41

5.9

Subsidiaries

41

5.10

ERISA

41

5.11

Plan Assets

42

5.12

Accuracy of Information

42

5.13

Use of Proceeds

42

5.14

Regulation U

43

5.15

Material Agreements

43

5.16

Ownership of Properties

43

5.17

Patents and Intellectual Property

43

5.18

Environmental Matters

43

5.19

Investment Company Act

43

5.20

Public Utility Holding Company Act

43

5.21

Labor Relations

43

5.22

Credit Parties as Percentage of Consolidated Entity

44

ARTICLE VI

COVENANTS

44

6.1

Financial Reporting

44

6.2

Use of Proceeds

46

6.3

Notice of Default

47

6.4

Conduct of Business

47

6.5

Taxes; Claims

47

6.6

Insurance

47

6.7

Existence

47

6.8

Compliance with Laws

48

6.9

Maintenance of Properties

48

6.10

Inspection

48

6.11

Accounting Systems

48

6.12

Additional Guarantees

48

6.13

Further Assurances in General

48

6.14

Additional Legal Opinions

49

6.15

Articles, Bylaws and Other Organizational Documents

49

ARTICLE VII

NEGATIVE COVENANTS

49

7.1

Indebtedness Restriction

49

7.2

Consolidation and Mergers

50

7.3

Sales of Assets

50

7.4

Restricted Disbursements and Acquisitions

50

7.5

Liens

52

7.6

Derivatives

53

7.7

Financial Covenants

53

7.7.1

Coverage Ratio

53

7.7.2

Leverage Ratio

53

7.7.3

Minimum Net Worth

53

7.8

Capital Expenditures

54

7.9

Affiliates

54

7.10

Restrictions on Subsidiaries

54

ARTICLE VIII

DEFAULTS

54

ARTICLE IX

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

57

9.1

Acceleration

57

9.2

Amendments

58

9.3

Preservation of Rights

58

ARTICLE X

GENERAL PROVISIONS

59

10.1

Survival of Representations

59

10.2

Governmental Regulation

59

10.3

Headings

59

10.4

Entire Agreement

59

10.5

Several Obligations; Benefits of this Agreement

59

10.6

Expenses; Indemnification

59

10.7

Numbers of Documents

60

10.8

Accounting

60

10.9

Severability of Provisions

60

10.10

Nonliability of Lenders

60

10.11

Confidentiality

61

10.12

Nonreliance

61

10.13

Disclosure

61

10.14

No Oral Agreements

61

ARTICLE XI

THE ADMINISTRATIVE AGENT

62

11.1

Appointment; Nature of Relationship

62

11.2

Powers

62

11.3

General Immunity

62

11.4

No Responsibility for Loans, Recitals, etc

62

11.5

Action on Instructions of Lenders

63

11.6

Employment of Agents and Counsel

63

11.7

Reliance on Documents; Counsel

63

11.8

Administrative Agent's Reimbursement and Indemnification

63

11.9

Notice of Default

64

11.10

Rights as a Lender

64

11.11

Lender Credit Decision

64

11.12

Successor Administrative Agent

65

11.13

Administrative Agent and Arrangers Fees

66

11.14

Delegation to Affiliates

66

11.15

Co-Agents, Syndication Agent, etc

66

ARTICLE XII

[Intentionally Blank]

66

ARTICLE XIII

SETOFF; RATABLE PAYMENTS

66

13.1

Setoff

66

13.2

Ratable Payments

66

ARTICLE XIV

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

67

14.1

Successors and Assigns

67

14.2

Participations

67

14.2.1

Permitted Participants; Effect

67

14.2.2

Voting Rights

68

14.2.3

Benefit of Certain Provisions

68

14.3

Assignments

68

14.3.1

Permitted Assignments

68

14.3.2

[Intentionally Blank.]

69

14.3.3

Effect; Effective Date

69

14.3.4

Register

69

14.4

Dissemination of Information

70

14.5

Tax Treatment

70

ARTICLE XV

NOTICES

70

15.1

Notices

70

15.2

Change of Address

70

ARTICLE XVI

COUNTERPARTS

71

ARTICLE XVII

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

71

17.1

CHOICE OF LAW

71

17.2

CONSENT TO JURISDICTION

71

17.3

WAIVER OF JURY TRIAL

71



EXHIBITS

       

Exhibit A

-

Form of Opinion

Exhibit B

-

Compliance Certificate

Exhibit C

-

Assignment and Assumption Agreement

Exhibit D

-

[Intentionally Blank]

Exhibit E

-

Note

Exhibit F-1

-

Subsidiary Guaranty

Exhibit F-2

-

Parent Guaranty

Exhibit G

-

Subordination Agreement

Exhibit H

-

Contribution and Indemnity Agreement

     



SCHEDULES

       

Schedule 1

-

Subsidiaries and Other Restricted Disbursements

Schedule 2

-

Indebtedness and Liens

Schedule 3

-

Eurocurrency Payment Office

Schedule 4

-

Lending Installations

Schedule 5

-

Litigation and Contingent Obligations

Schedule 6

-

Letters of Credit Outstanding as of the Effective Date